Exhibit 10.1

 

 

 

 

CLEARSIDE BIOMEDICAL, INC.

and

 

GERRESHEIMER REGENSBURG GMBH

 

 

______________________________________

 

SUPPLY AGREEMENT

FOR

PRODUCTS


______________________________________

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

CONTENTS

 

 

 

Page

1

DEFINITIONS

4

2

DURATION

9

3

GERRESHEIMER’S AND COMPANY’S OBLIGATIONS

9

4

FORECASTS AND ORDERS

10

5

IDLE COSTS

12

6

DELIVERY, PASSING OF TITLE AND RISK IN THE PRODUCT

13

7

PRICES

13

8

INVOICE AND PAYMENT

15

9

FAILURE TO SUPPLY

15

10

QUALITY

17

11

SUPPLY AND STORAGE OF MATERIALS AND PRODUCTS

19

12

RESPONSIBLE PERSON

20

13

TOOLING AND EQUIPMENT

20

14

REGULATORY COMPLIANCE

22

15

INTELLECTUAL PROPERTY RIGHTS

24

16

CUSTOMER COMPLAINTS AND RECALL

25

17

DOCUMENTATION AND REPORTS

26

18

CONFIDENTIALITY

26

19

INTENTIONALLY LEFT BLANK

24

20

FORCE MAJEURE

28

21

INSPECTION / AUDIT RIGHTS

29

22

WARRANTIES AND INDEMNITY

30






2

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

23

LIMITATIONS ON LIABILITY

32

24

INSURANCE

33

25

TERMINATION AND CONSEQUENCES OF TERMINATION

33

26

WAIVER

37

27

NOTICE

37

28

SURVIVAL OF RIGHTS DUTIES AND OBLIGATIONS

38

29

RELATIONSHIP OF THE PARTIES

39

30

ASSIGNMENT

39

31

SUB-CONTRACTORS

39

32

SOLE AGREEMENT

39

33

EXPENSES

40

34

AMENDMENTS

40

35

SEVERABILITY

40

36

ETHICAL STANDARDS AND HUMAN RIGHTS

40

37

COUNTERPARTS

41

38

DISPUTE RESOLUTION

41

39

GOVERNING LAW AND JURISDICTION

42

 




3

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

SUPPLY AGREEMENT FOR PRODUCTS

 

THIS AGREEMENT is made the 8th day of May, 2018 (the “Effective Date”) BETWEEN:

Clearside Biomedical, Inc. a company incorporated under laws of the State of
Delaware, USA and having its registered office at 900 North Point Parkway, Suite
200, Alpharetta 30005, USA, for and on behalf of itself and its Affiliates
(“CLEARSIDE BIOMEDICAL”)

AND:

Gerresheimer Regensburg GmbH, a company incorporated under laws of Germany and
having its registered office at Kumpfmühler Straße 2, 93047 Regensburg, Germany
(“GERRESHEIMER”).

CLEARSIDE BIOMEDICAL and GERRESHEIMER may be hereinafter referred to as a/one
“Party” and collectively as the “Parties”.

WHEREAS GERRESHEIMER develops, manufactures, distributes and sells plastic
dispensing systems, components and devices for use in pharmaceutical and other
healthcare products;

WHEREAS CLEARSIDE BIOMEDICAL develops, manufactures, distributes and sells
pharmaceuticals and medical devices;

WHEREAS GERRESHEIMER has agreed to manufacture and supply the Products to
CLEARSIDE BIOMEDICAL as stipulated in the Product Schedules, and CLEARSIDE
BIOMEDICAL has agreed to purchase the Products in accordance with the terms of
this Agreement.

NOW, IT IS HEREBY AGREED as follows:

1.

DEFINITIONS

 

1.1

In this Agreement, each of the following terms shall have the respective meaning
set forth below:

“Affiliate” means in relation to one Party, any other corporation, firm,
partnership or other entity or person which is directly or indirectly controlled
by, in control of or under common control with the other.  For the purposes of
this definition, control shall consist of the ownership of more than fifty
percent (50%) of the voting stock of any organisation or the legal power to
direct or cause the direction of the general management of the organisation as
appropriate.  In case of GERRESHEIMER, the term Affiliates shall apply only to
Affiliates of GERRESHEIMER Regensburg GmbH, which comprises companies which are
directly or indirectly controlled by Gerresheimer Regensburg GmbH.

4

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

“Agreed Defective Product” has the meaning set forth in Clause 10.5.

“Agreement” means this supply agreement together with all its Schedules (the
“Schedules”).

“Annual Price Review” has the meaning set forth in Clause 7.2.

“Applicable Law” means applicable laws, regulations, certification requirements
and agreed standards in the European Union and the United States of America.

“Background IP” has the meaning set forth in Clause 15.1.

“Business Day(s)” means any day other than a Saturday, Sunday, or any other day
which is a statutory public holiday in the United States of America and/or
GERRESHEIMER’s country of manufacture of the applicable Product (as defined in
the applicable Product Schedule).

“Calendar Quarter” has the meaning set forth in Clause 4.1.

“Certificate of Analysis” a document identified as such and provided by
GERRESHEIMER to CLEARSIDE BIOMEDICAL that (i) sets forth the analytical test
results for a specified lot of Product shipped to CLEARSIDE BIOMEDICAL or its
designee hereunder and includes a certified quality control protocol, (ii)
states that such Product is in conformance with the Specifications, and (iii)
states that such Product is manufactured in accordance with the Specifications
and cGMPs.

“cGMP” means the principles detailed in the U.S. Current Good Manufacturing
Practices, 21 C.F.R. Parts 210 and 211 being implemented within the
pharmaceutical manufacturing industry for such products; in each case as
amended, promulgated or accepted from time to time.

“Change of Control” means either the ownership of more than fifty percent (50 %)
of the ordinary share capital of the applicable Party carrying the right to vote
at general meetings or the power to nominate a majority of the board of
directors of such Party. The aforementioned shall not apply to a change in the
legal or beneficial ownership or control if such change is part of a
reorganisation or restructuring process between Affiliates of the Party,
provided such Affiliate is not a direct competitor of the other Party.

“CLEARSIDE BIOMEDICAL Results” has the meaning set forth in Clause 15.5.

“Commercial Launch Anniversary” has the meaning set forth in Clause 4.1.

“Confidential Information” means without limitation any information disclosed to
the Receiving Party in the course of or as a result of this Agreement by or on
behalf of the Disclosing Party or any other person being involved in the
exchange of information or learned or observed by the Receiving Party relating
to (i) the Disclosing Party’s business or business plans, including, but not
limited to, suppliers, customers, prospective customers, contractors,
utilization data, cost and pricing data, software products, all proprietary
information, Know-How, trade secrets, technical and non-technical materials,
products, specifications, processes, sales and marketing

5

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

plans and strategies, and designs; (ii) information of any Third Parties for
which the Disclosing Party has an obligation of confidentiality; (iii) any
discussions and proceedings relating to any of the foregoing information,
whether disclosed in oral, electronic, visual, written or any other form; and
(iv) any information developed or derived by the Receiving Party from the
information described in the foregoing clauses (i) – (iii), whether or not for
or on behalf of the Disclosing Party. Confidential Information includes, without
limitation, the existence and terms and conditions of this Agreement. The fact
that the Disclosing Party may have marked or identified as confidential or
proprietary any specific information shall be indicative that the Disclosing
Party believes such information to be confidential or proprietary, but the
failure to so mark information shall not conclusively determine that such
information is or is not considered confidential information by the Disclosing
Party.  

“Consents” has the meaning set forth in Clause 14.2.

“Defective Product” means Product not in compliance with the Specifications.

“Delivery” means a delivery of Products made in accordance with the terms of
this Agreement and the relevant Firm Order and any applicable Purchase Order
(and “Deliver” and “Delivered” shall be construed accordingly).

“Delivery Terms” means the terms for delivery of a Product as specified in the
relevant Product Schedule. For each Delivery, GERRESHEIMER shall provide to
CLEARSIDE BIOMEDICAL or its Affiliates, as applicable, the agreed Delivery
documentation, but in any event, a Certificate of Analysis.

“Direct Labour Costs” mean the cost for personnel directly involved in the
manufacturing process.

“Disclosing Party” means the Party or any of its Affiliates that discloses or
causes to be disclosed Confidential Information to the Receiving Party.

“Dispute” has the meaning set forth in Clause 38.1.

“Documentation” has the meaning set forth in Clause 13.2.

“Equipment” means the CLEARSIDE BIOMEDICAL owned Product specific injection
mould tooling and other equipment listed in the Product Schedules.

“Firm Order” has the meaning set forth in Clause 4.3.

“Forecast Schedule” has the meaning set forth in Clause 4.1.

“GERRESHEIMER Results” has the meaning set forth in Clause 15.5.

“Indemnified Party” has the meaning set forth in Clause 22.7.

6

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

“Indemnifying Party” has the meaning set forth in Clause 22.7.

“Initial Term” has the meaning set forth in Clause 2.

“Intellectual Property" or "IP" means Know-How, patent rights, trademarks,
service marks, trade names, design rights, copyright (including rights in
computer software) and any rights or property similar to any of the foregoing in
any part of the world, whether registered or not, together with the right to
apply for the registration of any such rights, and all rights or forms of
protection having equivalent or similar effect, in any part of the world.

“Know-How” means a package of non-patented practical information, resulting from
experience and testing, which is (i) secret, that is to say, not generally known
or easily accessible, (ii) substantial, that is to say, significant and useful
for the production of the Products, and (iii) identified, that is to say,
described in a sufficiently comprehensive manner so as to make it possible to
verify that it fulfils the criteria of secrecy and substantiality.

“Latent Defect” has the meaning set forth in Clause 10.2.

“Manufacturing Site” means the manufacturing facilities of GERRESHEIMER or its
Affiliates as detailed in the applicable Product Schedule or such other
manufacturing facilities of GERRESHEIMER (or of any duly authorised
sub-contractor under this Agreement) as approved by CLEARSIDE BIOMEDICAL in
writing.

“Materials” means the raw materials and components used in the manufacture of
the Product, excluding the Pharmaceutical Component, which will be provided by
CLEARSIDE BIOMEDICAL.

“Month” means a calendar month.

“Notice of Dispute” has the meaning set forth in Clause 38.1.

"Permitted User" means an individual who: (i) is a director, officer,
consultant, contractor, agent or employee of the Receiving Party or any such
person or legal entity directly engaged in this Agreement on behalf of the
Receiving Party; (ii) is bound by confidentiality, nondisclosure and nonuse
obligations no less restrictive than those contained herein; and (iii) has a
need to know the Confidential Information in connection with the Agreement. In
clarification of the foregoing, companies and/or agents covering the Receiving
Party’s risks resulting out of this Agreement or insurance companies and/or
agents to which the Receiving Party applies for such cover shall also be deemed
as Permitted User, provided that they are party to an effective agreement with
the Receiving Party protecting the Confidential Information on terms no less
restrictive than those contained herein.

“Product” means such products as will be specified in the Product Schedules.

“Product Schedule” means a schedule in the form set out in Schedule 1. The
initial Product Schedule is appended to this Agreement as Schedule 2.

7

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

“Pharmaceutical Component” means, in case the Parties have agreed on such
proceedings, the pharmaceutical product to be incorporated into the Product as
identified in the applicable Product Schedule.

“Purchase Order” has the meaning set forth in Clause 4.3.

“Quality Agreement” means the Quality Agreement as set forth in Schedule 3
between the Parties as amended from time to time.

“Quality Managers” means the person nominated in writing by CLEARSIDE BIOMEDICAL
and the person nominated in writing by GERRESHEIMER who will be responsible for
quality matters relating to this Agreement (and such persons as may from time to
time be substituted by either Party for such persons).

“Recall” has the meaning set forth in Clause 16.3.

“Receiving Party” means the Party or any of its Affiliates who receives
Confidential Information from the Disclosing Party.

“Refurbishment Program” has the meaning set forth in Clause 13.7.

“Regulator” means any relevant authority in the country of manufacture of the
Product, and/or the country of sale and/or marketing of the Product, which
regulates any aspect of the manufacture of the Product and/or the sale or
marketing of the Product.

“Selling Price” means in respect of each Product, the price of the Product as
set out in the relevant Product Schedule, as may be adjusted from time to time
in accordance with this Agreement.

“Senior Representatives’ Meeting” has the meaning set forth in Clause 38.1.

“Specifications” means the specifications for the Product identified in the
applicable Product Schedule as such specifications may be amended from time to
time by written agreement of the Parties in accordance with this Agreement.

“Sprint Capacity” has the meaning set forth in Clause 4.4.

“Third Party” means any party other than CLEARSIDE BIOMEDICAL or GERRESHEIMER.

“Tooling & Equipment Warranty Period” has the meaning set forth in Clause 13.6.

“Year” means a calendar year.

 

1.2

In this Agreement unless it is inconsistent with the context:

8

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

(A)

Words denoting the singular include the plural and vice versa; words denoting
one gender include all genders; words denoting persons include corporations and
vice versa.

 

(B)

References to the word “including” are to be construed without limitation.

 

(C)

The Schedules attached hereto shall form part of this Agreement and a reference
to a particular Clause, Sub-Clause, paragraph or Schedule shall be a reference
to the Clause, Sub-Clause, paragraph or Schedule in or to this Agreement.

 

(D)

The headings are inserted for convenience only and are to be ignored for the
purposes of construction.

2.

DURATION

This Agreement will commence on the Effective Date and will remain in force
until the end of the Year containing the fifth (5th) anniversary of the
Effective Date (the “Initial Term”), unless terminated by either Party in its
sole discretion upon at least twelve (12) month written notice to the other
Party prior to the end of the Initial Term. Thereafter, this Agreement will
automatically renew for successive periods of three (3) Years, until terminated
in accordance with this Clause 2 (i.e., with at least twelve (12) month written
notice to the other Party prior to the end of the renewal term).  The Initial
Term, together with any renewal terms is referred to herein as the Term.

3.

GERRESHEIMER’S AND CLEARSIDE BIOMEDICAL’S OBLIGATIONS

 

3.1

In accordance with the terms of this Agreement, GERRESHEIMER shall manufacture
and supply to CLEARSIDE BIOMEDICAL and/or CLEARSIDE BIOMEDICAL Affiliates such
quantities of Product as ordered in accordance with the terms of this Agreement.
For the avoidance of doubt, (i) CLEARSIDE BIOMEDICAL may re-sell Product
purchased hereunder to its Third Party licensees or collaboration partners, and
(ii) all purchase of Product pursuant to this Agreement shall be made directly
by CLEARSIDE BIOMEDICAL or its Affiliates.

 

3.2

GERRESHEIMER undertakes to ensure that it has at all times sufficient
manufacturing capacity at the Manufacturing Site to satisfy the Sprint Capacity
and Product requirements set out in each Firm Order and Forecast Schedule.  

 

3.3

Each Party shall be entitled to request changes and modifications to the
Specifications and/or Products. The Party proposing a change shall make a
proposal to the other Party in writing explaining the objectives of the change
and expected cost and other impacts. The Parties shall discuss the proposed
change including the allocation of cost and the impact of supply of the Product.
Any change should only be implemented upon prior mutual written agreement of the
scope, cost and impact of the change; PROVIDED, HOWEVER, that in no event may

9

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

GERRESHEIMER refuse to make a change for which CLEARSIDE BIOMEDICAL agrees to
pay for the mutually agreed upon costs and impacts.

 

3.4

Subject to Clause 3.3, (i) the Specifications and Third Party Material suppliers
may only be changed by GERRESHEIMER with the prior written consent of CLEARSIDE
BIOMEDICAL and the approval of any applicable Regulator (if applicable), (ii)
CLEARSIDE BIOMEDICAL shall not unreasonably withhold its agreement to any change
in the Specifications or Third Party Material suppliers requested by
GERRESHEIMER, (iii) any amendment to the Specifications shall be subject to the
rules regarding confidentiality as expressed in this Agreement, and (iv) any
change in the Specifications or Third Party Material suppliers should only be
implemented upon prior mutual written agreement of the scope, cost and impact of
the change.

4.

FORECASTS AND ORDERS

 

4.1

Beginning no later than six (6) Months prior to placing its initial Purchase
Order for Product (it being understood that a forecast for a Calendar Quarter
may be zero), prior to the first day of each calendar quarter (beginning each
1st January, 1st April, 1st July and 1st October and each referred to herein as
a “Calendar Quarter”), CLEARSIDE BIOMEDICAL shall provide GERRESHEIMER with a
rolling forecast schedule of its projected orders for the Products for at least
the following four (4) Calendar Quarters (“Forecast Schedule”). The initial
forecast will be provided by July 1, 2018 and is expected to reflect projected
orders of between [***] units of Product for the following (4) Calendar
Quarters. Beginning with the first Forecast Schedule submitted after the one
year anniversary of the first commercial sale of the Product to a Third Party
(the “Commercial Launch Anniversary”), with CLEARSIDE BIOMEDICAL to notify
GERRESHEIMER forthwith in writing of the date of the Commercial Launch. Subject
to Clause 4.4, CLEARSIDE BIOMEDICAL can only vary the forecast amounts for the
second Calendar Quarter of a Forecast Schedule in the next subsequent Forecast
Schedule by +/- [***], and can only vary the forecast amounts for the third
Calendar Quarter of a Forecast Schedule in the next subsequent Forecast Schedule
by +/- [***]. If CLEARSIDE BIOMEDICAL desires to vary the forecasted amounts by
an additional [***] up to [***] or up to [***] respectively, then (i) in case of
an increase, GERRESHEIMER agrees to notify Buyer within five (5) Business Days
after receipt of such request, whether the ordered additional quantities of
Products set forth in the request are exceeding the Sprint Capacity and whether
such exceeding quantities can be delivered or not. In any event GERRESHEIMER
will use reasonable efforts to fulfill this additional demand. In the event such
excess quantities of Product directly results in additional costs, such costs
shall be documented by GERRESHEIMER and the Parties shall discuss in good faith
such costs and what part thereof CLEARSIDE BIOMEDICAL may need to reimburse
before any such costs are incurred and/or committed. If GERRESHEIMER, despite
using reasonable efforts, cannot meet such excess quantities, the failure to
supply the excess quantities shall not be regarded as a Failure to Supply; or
(ii) in case of a decrease, if such decrease directly results in additional
costs, such costs shall be documented by GERRESHEIMER and the CLEARSIDE
BIOMEDICAL shall reimburse to GERRESHEIMER all such documented costs. For the
avoidance of doubt, the maximum quantities of Products to be supplied by
GERRESHEIMER during any six (6) Month period prior to the Commercial

10

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

Launch Anniversary shall be [***] units of Product and GERRESHEIMER shall be
under no obligation whatsoever to supply any quantities of Product beyond that
amount.

 

4.2

In addition to the Forecast Schedule, prior to the 1st September of each Year
after the commencement of the issuance of Forecast Schedules, CLEARSIDE
BIOMEDICAL shall provide on an annual basis a two (2) Year non-binding forecast
of projected orders for the Products to be used by GERRESHEIMER solely for
planning purposes.  

 

4.3

The Products detailed in the first Calendar Quarter of each Forecast Schedule
(“Firm Order”) will be binding on both Parties. CLEARSIDE BIOMEDICAL shall issue
purchase orders against each Firm Order (each a “Purchase Order”), which
Purchase Order shall include the requested delivery dates. GERRESHEIMER shall
respond to each Purchase Order received from CLEARSIDE BIOMEDICAL within ten
(10) Business Days of receipt. The response of GERRESHEIMER shall include
confirmation of the delivery dates; PROVIDED, HOWEVER, that GERRESHEIMER may not
reject any quantities forecasted in a Firm Order or any delivery date that is
more than thirty (30) days from the date the applicable Purchase Order is
submitted.  GERRESHEIMER’s failure to reject any portion of a Purchase Order
within the applicable ten (10) Business Day period shall be deemed to be
GERRESHEIMER’s acceptance thereof. In the event that either Party requires
amendments to the quantities ordered, the timing of production and/or delivery,
the relevant planning personnel from both Parties shall within ten (10) Business
Days of receipt of a Forecast Schedule, Firm Order or Purchase Order discuss in
good faith and agree amendments to the Forecast Schedule, Firm Order or Purchase
Order.

 

4.4

CLEARSIDE BIOMEDICAL and/or its Affiliates shall use commercially reasonable
endeavours not to, at any one time, collectively place Firm Orders at a level
that would require an aggregate capacity at GERRESHEIMER greater than the
maximum manufacturing capacity of the Manufacturing Site as set forth in the
applicable Product Schedule (“Sprint Capacity”) and GERRESHEIMER shall not be
obliged to supply Products in excess of the Sprint Capacity. In the event that
the aggregate CLEARSIDE BIOMEDICAL demand is greater than the Sprint Capacity
CLEARSIDE BIOMEDICAL shall promptly instruct GERRESHEIMER the order of
preference for the deliveries.

 

4.5

It is understood that the remaining three (3) Calendar Quarters of the Forecast
Schedule constitutes an estimate of the future Product requirement of CLEARSIDE
BIOMEDICAL and its Affiliates and does not constitute a binding commitment by
CLEARSIDE BIOMEDICAL or its Affiliates to order or purchase such Product.

 

4.6

For certain long lead time materials, as defined in good faith between the
Parties, which requires GERRESHEIMER to place orders with a minimum lead time
longer than three (3) Months in advance of manufacturing, GERRESHEIMER will be
entitled to place those orders based on the projections set forth in a Forecast

11

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

Schedule, and CLEARSIDE BIOMEDICAL agrees to pay for any such Materials which
are not used in Firm Orders of Products placed by CLEARSIDE BIOMEDICAL and/or
its Affiliates and cannot otherwise be used by GERRESHEIMER.

 

4.7

CLEARSIDE BIOMEDICAL may from time to time provide GERRESHEIMER with individual
purchase orders for Products in addition to the quantities set forth in Firm
Orders. GERRESHEIMER shall respond to each such individual purchase order
received from CLEARSIDE BIOMEDICAL or an Affiliate of CLEARSIDE BIOMEDICAL
within ten (10) Business Days of receipt. The response shall include
confirmation or not of the Delivery dates and quantity as set out in such
individual purchase order. GERRESHEIMER’s failure to reject any portion of such
Purchase Order within the applicable ten (10) Business Day period shall be
deemed to be GERRESHEIMER’s acceptance thereof.

 

4.8

If a CLEARSIDE BIOMEDICAL Affiliate desires to purchase the Product from
GERRESHEIMER under the terms of this Agreement the Parties will consider the
appropriate contractual mechanisms for the CLEARSIDE BIOMEDICAL Affiliate to
receive Product from GERRESHEIMER or its Affiliates (as the case may be) and
benefit from the terms of this Agreement, taking into account the CLEARSIDE
BIOMEDICAL Affiliate may need to enter into separate legal agreements with
GERRESHEIMER. For the avoidance of doubt, before the aforementioned contractual
mechanism has been agreed by the Parties, GERRESHEIMER shall not be obliged to
sell (and/or deliver) any Products to CLEARSIDE BIOMEDICAL Affiliates or fulfil
or accept purchase orders from CLEARSIDE BIOMEDICAL Affiliates. GERRESHEIMER
shall confirm promptly to CLEARSIDE BIOMEDICAL whether such CLEARSIDE BIOMEDICAL
Affiliate is covered by GERRESHEIMER’s trade credit insurance. If such COMPANY
Affiliate is not covered by GERRESHEIMERs trade credit insurance, then
GERRESHEIMER shall only provide such CLEARSIDE BIOMEDICAL Affiliate with the
named Product upon receipt of a payment security from CLEARSIDE BIOMEDICAL by
means of a payment guarantee of CLEARSIDE BIOMEDICAL or a bank guarantee of an
internationally business bank rated with triple B.

5.IDLE COSTS

5.1CLEARSIDE BIOMEDICAL understands that GERRESHEIMER may have plant space and
equipment established for the purpose of manufacturing and supplying the Product
to CLEARSIDE BIOMEDICAL. In the event CLEARSIDE BIOMEDICAL fails to purchase a
Firm Order which leads to equipment to become idle through no fault of
GERRESHEIMER, and such plant and equipment are otherwise ready for production,
except in the case of a Force Majeure the following proposal shall be considered
upon notification:

 

(i)

To compensate GERRESHEIMER for Direct Labour Costs associated with the planned
manufacturing of the Firm Order, and to the extent such direct labour is not
assignable to other GERRESHEIMER projects, CLEARSIDE BIOMEDICAL shall pay
GERRESHEIMER all direct labour associated with the planned manufacturing of
Products pursuant to the then-applicable Firm Order not

12

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

purchased;

 

(ii)

Notwithstanding any other provisions in this Agreement, after production
readiness (i.e. being after successful qualification of the equipment),
CLEARSIDE BIOMEDICAL shall pay GERRESHEIMER [***] per square foot of clean room
space dedicated to CLEARSIDE BIOMEDICAL’s equipment per Month in which CLEARSIDE
BIOMEDICAL fails to purchase more than [***] units of Products per Month.

 

5.2

In the event that CLEARSIDE BIOMEDICAL fails to purchase Product for [***]
following the Commercial Launch Anniversary CLEARSIDE BIOMEDICAL shall purchase
all Materials purchased by GERRESHEIMER and all work in process and finished
Product manufactured by GERRESHEIMER, in each case as purchased or manufactured
in reasonable reliance on the previously submitted Forecast Schedules.

 

5.3

GERRESHEIMER will use reasonable efforts to mitigate expenses, including
reasonable efforts to secure business sufficient to reactivate the idle plant
space as soon as practicable and/or reassignment of direct labour. CLEARSIDE
BIOMEDICAL shall not reimburse GERRESHEIMER for any period while such plant
space and direct labour are in use for the benefit of a third party

6.

DELIVERY, PASSING OF TITLE AND RISK IN THE PRODUCT

 

6.1

Delivery shall be made in accordance with the applicable Delivery Terms. The
risk for each shipment of the Product, as for destruction or any case of
deterioration or change in quality or loss of shipment, shall pass to CLEARSIDE
BIOMEDICAL in accordance with the agreed Delivery Terms. [***]. Notwithstanding
anything to the contrary in the applicable Delivery Terms to the contrary,
GERRESHEIMER shall at all times arrange for shipment of the Product, including
clearing the Product for export and import. To the extent CLEARSIDE BIOMEDICAL
is financially responsible for shipment, GERRESHEIMER shall include the cost
thereof as a separate line item.

 

6.2

GERRESHEIMER retains title to all Products until Delivery in accordance with the
Delivery Terms. CLEARSIDE BIOMEDICAL shall have the right to dispose of the
PRODUCTS delivered by GERRESHEIMER in the ordinary course of business, including
reselling Products to Third Party licensees or collaboration partners of
CLEARSIDE BIOMEDICAL. CLEARSIDE BIOMEDICAL shall also have the right to process
the Products delivered by GERRESHEIMER.

7.

PRICES

 

7.1

GERRESHEIMER will supply to CLEARSIDE BIOMEDICAL the Product at the Selling
Price. GERRESHEIMER shall invoice CLEARSIDE BIOMEDICAL at the Selling Price. New
Products may be added to this Agreement from time to time and will be supplied
at the Selling Price set out in the respective Product Schedule.

13

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

7.2

On or before 1st October each Year, the Parties will meet and discuss in good
faith any applicable adjustment to the Selling Price (an “Annual Price Review”).
[***].  

 

7.3

Irrespective of the aforementioned, (i) GERRESHEIMER shall be entitled to adjust
the Selling Price effective as the beginning of a Year by providing no less than
sixty (60) days prior written notice in the event and to the extent of a cost
increase with respect to labour and energy that exceeds, [***]; PROVIDED,
HOWEVER, that such Selling Price adjustments described in subsection (iii) will
be limited to twice annually.

 

7.4

In case CLEARSIDE BIOMEDICAL reasonably believes that an adjustment to the
Selling Price pursuant to Clause 7.3 is not accurate and proper, CLEARSIDE
BIOMEDICAL may request, and GERRESHEIMER shall provide, additional documentation
supporting the adjustment. If CLEARSIDE BIOMEDICAL reasonably considers such
response as not being reasonably satisfactory, the Parties shall endeavour to
resolve any dispute that may arise pursuant to this Clause. If the Parties fail
to agree, [***] of being notified pursuant to this Clause 7.4, whether the
adjustment to the Selling Price in question is accurate and proper, CLEARSIDE
BIOMEDICAL will have the right, acting reasonable, during regular business hours
and upon reasonable [***].  The Third Party independent accounting firm shall
only be entitled to disclose in its audit report to CLEARSIDE BIOMEDICAL whether
the reported adjustment to the Selling Price pursuant to Clause 7.3 is accurate
and proper and the amount of any inaccuracies.  Within thirty (30) days after
both Parties have received a copy of such audit report, which has to be
forwarded simultaneously to both Parties by the Third Party independent
accounting firm, GERRESHEIMER or CLEARSIDE BIOMEDICAL, as applicable, will
compensate the other Party for payment errors or omissions revealed by the
audit.  

8.

INVOICE AND PAYMENT

 

8.1

The Selling Price shall be in USD. GERRESHEIMER shall invoice CLEARSIDE
BIOMEDICAL or CLEARSIDE BIOMEDICAL Affiliates (as appropriate, depending on who
placed the order for the relevant Product) in USD

 

8.2

Each invoice issued by GERRESHEIMER hereunder shall specify:

 

(i)

The Selling Price in respect of the Product Delivered;

 

(ii)

The quantity of Product Delivered;

 

(iii)

The applicable order number;

 

(iv)

The amount of VAT due in respect of the Product Delivered (if any); and

 

(v)

Any other amounts reimbursable to GERRESHEIMER pursuant to this Agreement.

14

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

8.3

CLEARSIDE BIOMEDICAL shall pay all invoices not disputed in good faith within
[***] days after date of receipt of such invoice. In the event that CLEARSIDE
BIOMEDICAL defaults on payment of amounts not disputed in good faith, interest
is to be paid on the invoiced amount with [***] per Year.  

 

8.4

The Selling Price, and any other amounts payable pursuant to this Agreement,
shall be as stated and are exclusive of VAT (or equivalent).

 

8.5

For the purpose of a potential risk of payment default by CLEARSIDE BIOMEDICAL
CLEARSIDE BIOMEDICAL shall be obliged to provide an adequate bank guarantee of
an internationally business bank rated with triple B upon GERRESHEIMER written
request if CLEARSIDE BIOMEDICAL cannot be covered by GERRESHEIMER’s trade credit
insurance. In the event such bank guarantee is limited in time, CLEARSIDE
BIOMEDICAL shall provide the subsequent bank guarantee under the same conditions
no later than thirty (30) days before the expiry of the bank guarantee in
place.  The Parties agree to evaluate on an annual basis and in good faith
GERRESHEIMER’s requirement that CLEARSIDE BIOMEDICAL continue the bank
guarantee.

9.

FAILURE TO SUPPLY

 

9.1

Save Force Majeure, if GERRESHEIMER is unable, or anticipates that it will be
unable to Deliver in whole or in part the quantities of Product required under
any Firm Order or any other Purchase Order accepted by GERRESHEIMER, the
following provisions shall apply:

 

(i)

GERRESHEIMER shall, as soon as it becomes aware of that fact and in any event
not less than fifteen (15) Business Days prior to the Delivery date, give
written notice to CLEARSIDE BIOMEDICAL or CLEARSIDE BIOMEDICAL Affiliates (as
the case may be) setting out the reasons for such shortfall or failure.  

 

(ii)

Without prejudice to CLEARSIDE BIOMEDICAL’s other rights and remedies under this
Agreement, at law or in equity, the Parties shall use reasonable endeavours to
negotiate an alternative Delivery schedule for the shortfall or failed Delivery.

 

(iii)

Without prejudice to CLEARSIDE BIOMEDICAL’s other rights and remedies under this
Agreement, at law or in equity with respect to GERRESHEIMER missing the original
Delivery Date, in the event that an alternative Delivery schedule is agreed
pursuant to paragraph (ii) above GERRESHEIMER shall Deliver the Product in
accordance with such alternative Delivery schedule.

 

9.2

Save Force Majeure, without prejudice to GERRESHEIMERs obligations under this
Agreement, in the event that the Parties fail to agree on alternative Delivery
schedule pursuant to Clause 9.1 (ii) above, whether it be due to a disruption in
the manufacture of the Product at the Manufacturing Site or otherwise CLEARSIDE
BIOMEDICAL’s Firm Order commitment shall be deemed to be cancelled with

15

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

respect to the affected amount of the shortfall or failed Delivery and CLEARSIDE
BIOMEDICAL would be relieved of its obligation to purchase any of such
quantities.

 

9.3

CLEARSIDE BIOMEDICAL shall, within fifteen (15)  Business Days from Delivery
inform GERRESHEIMER if it determines, acting reasonably, that the wrong Product
has been delivered or if there is any visible external Defects or damage to the
pallets and/or outer packaging or if there is a quantitative deficiency in any
shipment with respect to the Product volumes indicated on the applicable Firm
Order (i.e. the number of pallets delivered does not correspond to the number of
pallets on the relevant delivery note). If GERRESHEIMER is notified by telephone
or in person then such notification shall be confirmed by CLEARSIDE BIOMEDICAL
or CLEARSIDE BIOMEDICAL Affiliates (as appropriate) in writing. Subject to Force
Majeure and without prejudice to CLEARSIDE BIOMEDICAL’s other rights and
remedies under this Agreement, at law or in equity with respect to the failure
to Delivery conforming Product, GERRESHEIMER shall then be obliged to rectify
the incomplete Delivery within thirty (30) Business Days, running from the
respective first date of notification.

9.4

[***].  GERRESHEIMER shall promptly issue to CLEARSIDE BIOMEDICAL a detailed
written explanation for the delay and actions taken to remedy any delay in the
supply of Product reasonably acceptable to CLEARSIDE BIOMEDICAL.

9.5

[***], GERRESHEIMER shall, where relevant, promptly notify CLEARSIDE BIOMEDICAL
thereof and GERRESHEIMER shall perform best efforts to resolve the Failure to
Supply and to resume its supply obligations as soon as possible to the best
interest of CLEARSIDE BIOMEDICAL; GERRESHEIMER shall continuously keep CLEARSIDE
BIOMEDICAL informed of the status and the corrective actions performed by it
with respect thereto.  

 

 



In the event the Failure to Supply lasts or is anticipated by the GERRESHEIMER
to last for more than [***] or such longer timeframe as agreed between the
Parties, then GERRESHEIMER shall, at its costs (unless the Failure to Supply is
solely due to CLEARSIDE BIOMEDICAL in which event such shall be at the cost of
CLEARSIDE BIOMEDICAL; in the event the Failure to Supply is at least partly the
responsibility of CLEARSIDE BIOMEDICAL, Parties shall share such costs at a
ratio to be agreed between the Parties and in proportion to either Party’s
contribution to the Failure to Supply), promptly submit a CAPA plan to CLEARSIDE
BIOMEDICAL, for CLEARSIDE BIOMEDICAL’s approval. The CAPA plan shall set forth
in detail the actions to be taken by GERRESHEIMER to solve the Failure to Supply
and the anticipated timelines for implementing these actions. This plan shall
also state which percentage of quantities of Product requested by CLEARSIDE
BIOMEDICAL can continue to be delivered by GERRESHEIMER in accordance with this
Agreement and the anticipated timelines for resuming full compliance. In the
event CLEARSIDE BIOMEDICAL approves the CAPA plan, GERRESHEIMER shall forthwith
implement such plan and continuously keep CLEARSIDE BIOMEDICAL updated on the
status thereof.

16

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

Subject to Force Majeure, in the event that GERRESHEIMER does not adhere to the
actions and/or timelines assigned to GERRESHEIMER in the agreed CAPA plan and
the Parties have not agreed on an amendment to the CAPA plan regarding such
non-adherence, then GERRESHEIMER shall, upon CLEARSIDE’s reasonable request,
provide reasonable assistance to CLEARSIDE BIOMEDICAL to qualify a THIRD PARTY
manufacturer of PRODUCT. Parties shall bear any actual and duly documented costs
incurred in providing such assistance at a ratio to be agreed between the
Parties and in proportion to either Party’s contribution to the failure to
adhere to the CAPA plan.  If such THIRD PARTY manufacturer utilizes Gerresheimer
Results licensed pursuant to Section 15.3 or 25.10 in the manufacture of
Product, CLEARSIDE BIOMEDICAL shall pay GERRESHEIMER the royalty or license fee
as agreed in accordance with Sections 15.3 or 25.10.

 

10.

QUALITY

10.1

GERRESHEIMER shall comply with the terms of the Quality Agreement.

 

10.2

CLEARSIDE BIOMEDICAL shall promptly examine each Delivery and shall have the
right, exercisable within five (5) Business Days after Delivery, to reject such
Product that it determines to be Defective Product as a result of the exercise
of careful diligence upon such examination. For the avoidance of doubt Product
shall not be Defective Product if non-compliance with the Specification is
attributed to operating instructions, maintenance regulations or installation
regulations not having been adhered to by CLEARSIDE BIOMEDICAL or Third Parties.
However, the foregoing rejection time limit shall not apply to Defective Product
not reasonably detectable or discoverable during the examination by CLEARSIDE
BIOMEDICAL as defined above (“Latent Defect”). Where CLEARSIDE BIOMEDICAL and
CLEARSIDE BIOMEDICAL Affiliates (as the case may be) do not reject any such
Product but such Product becomes a Defective Product subject to Latent Defects
as defined above within a period of [***] after Delivery, CLEARSIDE BIOMEDICAL
shall inform GERRESHEIMER of such Defective Product within five (5) Business
Days from detecting the Latent Defect. Failing the notification deadlines
outlined above, CLEARSIDE BIOMEDICAL shall be deemed to have accepted the
relevant shipment of Product.

 

10.3

In case the CLEARSIDE BIOMEDICAL rejects a Product according to Clause 10.2
above:

 

(i)

CLEARSIDE BIOMEDICAL shall issue a written complaint to GERRESHEIMER (detailing
any asserted Defective Product and, if applicable, submitting a sufficient
number of affected Product samples);

 

(ii)

the Parties shall promptly use good faith efforts to agree whether or not the
Delivery in question complies with the Firm Order, Quality Agreement, the

17

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

Specifications, cGMP and any other requirements set forth in this Agreement (or
any one of them); and

 

(iii)

GERRESHEIMER shall be entitled at all reasonable times to inspect and/or analyse
the Delivery in question.

 

10.4

The Parties shall use their commercially reasonable endeavours to resolve any
dispute that may arise pursuant to this Clause. If the Parties fail to agree,
within thirty (30) days of being notified pursuant to Clause 10.3 (i) whether
the applicable Product in question is non-compliant with the Specifications,
this dispute shall be resolved by a mutually agreed independent
laboratory/expert and the decision of the independent laboratory/expert shall be
final and binding on the Parties. For the avoidance of doubt, the independent
laboratory/expert shall not decide on any other question or matter other than
whether the Product is a Defective Product. Unless agreed otherwise, the
independent laboratory/expert’s fees shall be borne by the Party against whom
the independent laboratory/expert’s decision is given. In case of a split
decision, costs shall be split between the Parties accordingly.

 

10.5

In the event that GERRESHEIMER acknowledges the Product to be a Defective
Product pursuant to Clause 10.4 (“Agreed Defective Product”) or the independent
laboratory/expert concludes it is Defective Product (in which case, it shall be
deemed to be “Agreed Defective Product” for purposes of this Agreement),
GERRESHEIMER shall at CLEARSIDE BIOMEDICAL’s option, either (a) replace or
rework the Agreed Defective Product at GERRESHEIMER´s risk and expense to the
extent possible and reasonable; or (b) refund such portion of the price
attributable to the Agreed Defective Product. In the first former case
(replacement according to (a)), GERRESHEIMER shall be entitled to require
CLEARSIDE BIOMEDICAL to dispose of the Agreed Defective Product according to
Applicable Law with any expenses or costs reasonably incurred by CLEARSIDE
BIOMEDICAL to be borne by GERRESHEIMER. The remedy described in this Clause 10.5
shall be in addition to, and not in lieu of, any other remedies available under
this Agreement, at law or in equity.  For the avoidance of doubt, (i) in the
event CLEARSIDE BIOMEDICAL elects a refund with respect to the Agreed Defective
Product, CLEARSIDE BIOMEDICAL shall have no obligation to purchase the quantity
of Product in relation thereof and the Firm Order and any applicable Purchase
Order shall be reduced accordingly, and (ii) the remedies set forth herein shall
not be applied against the limitation of liability provisions of this Agreement,
including Clause 23.3.  

 

10.6

If the independent laboratory/expert finds that the Product is not an Agreed
Defective Product, CLEARSIDE BIOMEDICAL shall pay any expenses or costs
reasonably incurred by GERRESHEIMER in connection with the rejection in
accordance with the payment provisions contained in this Agreement. In no event
shall GERRESHEIMER be responsible for non-compliances with Specification  in the
Product if such non-compliances are caused (partly or in whole) by deficiencies
in the design or Specifications provided by CLEARSIDE BIOMEDICAL.

18

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

11.

SUPPLY AND STORAGE OF MATERIALS AND PRODUCTS

 

11.1

GERRESHEIMER shall be solely responsible for the ordering and supply of the
relevant quantities of Materials necessary in order to manufacture the Products,
and for the timely delivery of such Materials, in accordance with CLEARSIDE
BIOMEDICAL’S Forecast Schedules and Firm Orders.

 

11.2

CLEARSIDE BIOMEDICAL may during the Term of this Agreement and after mutual
agreement, provide certain Pharmaceutical Components to GERRESHEIMER. In such
case, as gesture of goodwill on a voluntary basis and without acknowledging any
legal obligations on behalf of GERRESHEIMER in connection therewith,
GERRESHEIMER will visually inspect deliveries of Pharmaceutical Component as
advised by CLEARSIDE MEDICAL and within three (3) Business Days notify CLEARSIDE
BIOMEDICAL  in writing (with email being sufficient) of visual defects detected
during such visual inspection, and will not use any Pharmaceutical Component
that is subject to such visual defects without the prior written consent of
CLEARSIDE BIOMEDICAL.

In case of any defect of such Pharmaceutical Component, GERRESHEIMER shall not
be deemed to be in breach of this Agreement or otherwise be liable in any manner
whatsoever for any failure or delay in performing its obligations under this
Agreement caused by such defect. Any timeframes agreed and affected will be
consequently postponed.

Notwithstanding anything else in this Agreement, the warranties in Clause 22.1
do not apply to, GERRESHEIMER makes no warranties with respect to, and
GERRESHEIMER shall have no liability whatsoever to CLEARSIDE BIOMEDICAL for the
Pharmaceutical Component (except to the extent that such are damaged or impaired
during manufacture or due to GERRESHEIMER’s non-adherence to the agreed storage
conditions regarding Pharmaceutical Component as set forth in the mutually
agreed packaging specification due to GERRESHEIMER’s gross negligence or willful
misconduct).

Notwithstanding anything else in this Agreement, CLEARSIDE BIOMEDICAL shall
indemnify and hold GERRESHEIMER harmless from and against any and all claims of
third parties arising out of the usage of the Pharmaceutical Component. For the
sake of clarification this in particular includes without limitation claims
and/or damages incurred by a third party due to a non-compliance with the
standards set forth in this Agreement as well as liability for health damage or
for loss or damage to any third party’s property and all claims, demands,
proceedings and causes of action resulting directly therefrom. This indemnity
also applies irrespective of the legal basis of a claim. The limitations of
Clause 23.4 shall expressly not apply to this Clause 11.2

 

11.3

GERRESHEIMER shall at all times store and warehouse all Materials and Product
manufactured by GERRESHEIMER pursuant to this Agreement (including the Quality
Agreement) in premises that are secure, clean, and in line with industry

19

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

standard, Applicable Law, including cGMP, and the conditions mutually agreed
between the Parties.

 

11.4

If GERRESHEIMER, acting reasonably, considers that a delivery of Materials which
has been supplied by any supplier is Defective, GERRESHEIMER acting reasonably
shall reject such delivery, and shall procure that substitute Materials
complying with the Specification are promptly supplied by the relevant supplier
in substitution.

12.

RESPONSIBLE PERSON

GERRESHEIMER shall employ a person accountable for approval and release of
batches of Product as notified by GERRESHEIMER in writing to CLEARSIDE
BIOMEDICAL. Any such person will be suitably trained, qualified and experienced
in order to perform the role in accordance with  Applicable Laws, including
cGMPs.

13.

TOOLING AND EQUIPMENT

 

13.1

The Parties shall agree on any new Equipment reasonably required for the
manufacture the Product at the Manufacturing Site that shall be purchased. Where
GERRESHEIMER sources new Equipment from a Third Party, CLEARSIDE BIOMEDICAL
shall pay GERRESHEIMER for the actual cost of such Equipment on the same terms
offered by the Third Party plus an additional sum for GERRESHEIMER’s time and
resources in sourcing such Equipment, such additional sum to be agreed in
advance in writing between the Parties in advance of GERRESHEIMER carrying out
any such work in relation to such Equipment. Where Equipment is to be provided
by GERRESHEIMER and not sourced from a Third Party, CLEARSIDE BIOMEDICAL shall
reimburse GERRESHEIMER for the actual costs of GERRESHEIMER’s time and materials
in creating such Equipment, such costs again to be agreed in advance in writing
between the Parties in advance of GERRESHEIMER carrying out any such work or
making any commitment to any Third Party in relation to such materials.

 

13.2

Title in the Equipment purchased or created by GERRESHEIMER shall pass to
CLEARSIDE BIOMEDICAL on completion of payment due by CLEARSIDE BIOMEDICAL and
GERRESHEIMER will mark all Equipment with appropriate plates identifying it as
being owned by CLEARSIDE BIOMEDICAL, and maintain an asset register containing
details of the Equipment. For the avoidance of doubt, as between CLEARSIDE
BIOMEDICAL and GERRESHEIMER, CLEARSIDE BIOMEDICAL shall own all drawings and
specifications for the Equipment necessary to effectively use, maintain, repair
and/or modify the Tooling and Equipment (hereinafter referred to as
“Documentation”) and as set forth in Schedule 4 to this Agreement.

GERRESHEIMER shall be obligated to deliver the Documentation upon the physical
transfer of the Tooling and Equipment to CLEARSIDE BIOMEDICAL only to the extent
they are in GERRESHEIMER’s possession; PROVIDED, HOWEVER, that GERRESHEIMER is
not making any representation or warranty that, as between

20

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

CLEARSIDE BIOMEDICAL and the Equipment manufacturer that CLEARSIDE BIOMEDICAL
will become the owner of such Documentation.

 

13.3

GERRESHEIMER will maintain a lifetime record for each item of Equipment
detailing all procedures carried out on the Equipment (including, without
limitation, servicing, maintenance and parts changes) during the period of use
by GERRESHEIMER at the Manufacturing Site.

 

13.4

GERRESHEIMER will use the Equipment exclusively for the manufacture and supply
of the Product to CLEARSIDE BIOMEDICAL and CLEARSIDE BIOMEDICAL Affiliates,
unless otherwise agreed in writing between the Parties. Without limiting the
foregoing, the manufacturing line that incorporates the Equipment shall be
dedicated to the use of manufacturing Product for and on behalf of CLEARSIDE
BIOMEDICAL.

 

13.5

GERRESHEIMER will conduct at CLEARSIDE BIOMEDICAL’s sole cost routine
maintenance of the Equipment and shall also be responsible for repair of the
Equipment with all proven costs to be borne by CLEARSIDE BIOMEDICAL. For the
avoidance of doubt GERRESHEIMER shall replace any wear parts and repair any
damage caused by GERRESHEIMER’s negligent act or omission at its own cost.
GERRESHEIMER undertakes to follow the technical specification for the use of the
CLEARSIDE BIOMEDICAL Equipment and to use the CLEARSIDE BIOMEDICAL Equipment
with all due and reasonable care.

 

13.6

Notwithstanding Clause 13.5, GERRESHEIMER will take responsibility for all
repairs and relationship with the supplier of the Equipment for the period under
which the Equipment is covered by a warranty, as specified in the respective
Product Schedule (“Tooling & Equipment Warranty Period”). CLEARSIDE BIOMEDICAL
expressly authorises GERRESHEIMER to exercise its rights with the supplier of
the CLEARSIDE BIOMEDICAL Equipment in respect of such warranty. If repairs or
changes to the Equipment need to be made that are not covered under the warranty
or if the supplier of the Equipment rejects a warranty claim, CLEARSIDE
BIOMEDICAL will discuss with the GERRESHEIMER what costs are payable.

 

13.7

Following expiry of the Tooling & Equipment Warranty Period, by the end of
second quarter of each Year GERRESHEIMER agrees to make a proposal to CLEARSIDE
BIOMEDICAL to address any complete overhauls and repairs (“Refurbishment
Program”) to the CLEARSIDE BIOMEDICAL Equipment to be carried out specifying
their respective cost, lead-time and capacity impact. Any agreed repair and/or
refurbishment program shall be carried out by GERRESHEIMER at CLEARSIDE
BIOMEDICAL’s sole cost, except where the repairs or refurbishment is
necessitated by GERRESHEIMER’s wilful negligence or omission, in which case
GERRESHEIMER shall be responsible for such costs. GERRESHEIMER shall not be
deemed to be at fault as defined above if the repairs or refurbishments in
question were a result of an explicit instruction from CLEARSIDE BIOMEDICAL to
use such Equipment outside of its intended use or recommended purpose.

21

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

13.8

Spare parts for the Equipment shall be ordered by GERRESHEIMER before commercial
production starts and shall be funded by CLEARSIDE BIOMEDICAL. Any spare parts
used shall be replaced by GERRESHEIMER during the Tooling & Equipment Warranty
Period at GERRESHEIMER’s cost and thereafter at CLEARSIDE BIOMEDICAL’s cost, in
accordance with Clauses 13.6 and 13.7. Following expiry of the Tooling &
Equipment Warranty Period, spare parts inventory shall be maintained at the same
levels as prior to commercial production.

14.

REGULATORY COMPLIANCE

 

14.1

GERRESHEIMER shall respond in an effective and prompt manner to any questions of
a regulatory nature relating to the Product, its manufacture or the
Manufacturing Site raised either by CLEARSIDE BIOMEDICAL, its Affiliates
(PROVIDED, HOWEVER, that such Affiliate is supplied with Products pursuant to
Clause 4.8), or by a Regulator.  GERRESHEIMER shall within twenty-four (24)
hours deliver to CLEARSIDE BIOMEDICAL any documentation received by Regulators
alleging the Products, its manufacture or the Manufacturing Site is not in
compliance with Applicable Laws, including cGMP.  GERRESHEIMER shall within
twenty-four (24) hours notify CLEARSIDE BIOMEDICAL in writing of any proposed
investigation or inspection by a Regulator of the Manufacturing Site and keep
CLEARSIDE BIOMEDICAL reasonably updated about the progress of such investigation
or inspection.  GERRESHEIMER shall within twenty-four (24) hours notify
CLEARSIDE BIOMEDICAL if it receives any adverse event reports related to the
Product.

 

14.2

GERRESHEIMER shall, at its sole cost and expense, obtain and hold all consents,
authorizations, permits, certificates, licenses or approvals of, exemptions by,
or filings or registrations with, any Regulator required for the performance of
its obligations under this Agreement (“Consents”). At all times, GERRESHEIMER
shall maintain and comply with all the Consents to permit the performance of its
then current obligations under this Agreement.

 

14.3

GERRESHEIMER shall provide to CLEARSIDE BIOMEDICAL all documents and information
requested by a Regulator in support of CLEARSIDE BIOMEDICAL’s regulatory
filings. Upon the reasonable prior written request, GERRESHEIMER may in its sole
discretion reasonably assist CLEARSIDE BIOMECIAL with regulatory filings of
CLEARSIDE BIOMEDICAL’s licensees and Third Party collaboration partners, with
all proven costs to be borne by CLEARSIDE BIOMEDICAL. For the avoidance of
doubt, GERRESHEIMER shall have no obligation whatsoever to assist CLEARSIDE
BIOMEDICAL with respect of the aforementioned licensees and Third Party
collaboration partners.

 

14.4

GERRESHEIMER shall maintain, in accordance with and for the period required
cGMPs, complete and adequate records pertaining to all activities in connection
with, and facilities used for, the manufacture, generation, storage, testing,
treatment, holding, transportation, distribution, or other handling or receiving
of the Product or Materials.

22

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

14.5

If GERRESHEIMER is notified that Product or the portion of the Manufacturing
Site will be subject to an inspection by any Regulator including as part of the
pre-approval inspection for the Product, GERRESHEIMER shall:

within twenty-four (24) hours advise CLEARSIDE BIOMEDICAL by telephone and email
and provide all relevant information known to GERRESHEIMER regarding such
investigation;

Fully cooperate with and allow any such inspection;

All inquiries related to Product or manufacturing process shall be copied to
CLEARSIDE BIOMEDICAL within twenty-four (24) hours;

within twenty-four (24) hours send CLEARSIDE BIOMEDICAL a summary of any
inspection report observations issued by any Regulator directly related to the
manufacture, generation, processing, storage, transportation, distribution,
treatment, disposal or other management of Product.

Respond to all inspection report observations by any Regulator and take all
appropriate corrective actions required by such Regulator, in each case, within
the timelines required by the Regulator.

15.

INTELLECTUAL PROPERTY RIGHTS

 

15.1

Each Party shall continue to own and/or control (as the case may be) its own
Intellectual Property and Know-How existing prior to the Effective Date or
generated independently of the services under this Agreement (“Background IP”).

 

15.2

For the term and sole purpose of this Agreement and solely to the extent
necessary to fulfil the obligations arising out of this Agreement, CLEARSIDE
BIOMEDICAL shall grant GERRESHEIMER and its Affiliates a worldwide, royalty
free, fully-paid up and irrevocable for the term of this Agreement,
non-exclusive licence to Background IP of CLEARSIDE BIOMEDICAL and its
Affiliates.

 

15.3

The Parties agree that the manufacture of the initial Product specified on
Schedule 2 in accordance with the Specifications referred to in Schedule 2 does
not incorporate or otherwise involve the use of any GERRESHEIMER
Results.  GERRESHEIMER undertakes all reasonable efforts not to incorporate any
GERRESHEIMER Results into the Products.

 



However, if during the performance of the Agreement, GERRESHEIMER and CLEARSIDE
BIOMEDICAL come to the conclusion that specific and specifically defined
GERRESHEIMER Results might be useful in or for the manufacturing of the Product,
GERRESHEIMER shall inform CLEARSIDE BIOMEDICAL and shall comprehensively
disclose to CLEARSIDE BIOMEDICAL if and to what extent GERRESHEIMER wants to
include into or use such GERRESHEIMER Results for the manufacture of the

23

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

Product including conditions suggested for its use (including but not limited to
the purpose and the amount of the license fee to be paid by CLEARSIDE
BIOMEDICAL). CLEARSIDE BIOMEDICAL shall review such suggested conditions and if
necessary discuss with GERRESHEIMER what would be the consequences of not using
such specific GERRESHEIMER Results. If then CLEARSIDE BIOMEDICAL decides, in its
own and sole discretion, that specific and specifically defined GERRESHEIMER
Results shall be used in or for the manufacturing of the Product, then the
Parties shall promptly negotiate in good faith an amendment to this Agreement
which sets forth the licensed Gerresheimer Results, the license fee payable for
the use of GERRESHEIMER Results and other reasonable and customary agreed-upon
terms and conditions. If Gerresheimer incorporates GERRESHEIMER Results into a
Product without such written agreement, CLEARSIDE BIOMEDICAL shall have an
irrevocable, transferable, royalty-free license to utilize those GERRESHEIMER
Results as necessary or helpful to commercialize the affected Product or
Products.

 



15.4Without regard to inventorship GERRESHEIMER or its Affiliates (as the case
may be) shall become the sole owner of all right, title and interest in and to
all Intellectual Property relating to improvements to GERRESHEIMER Background IP
and/or to any new manufacturing and/or production processes (or parts thereof)
that is discovered in the course of this Agreement (“GERRESHEIMER Results”).
CLEARSIDE BIOMEDICAL hereby agrees to, and does hereby assign all right, title
and interest to GERRESHEIMER Results to GERRESHEIMER. For the avoidance of doubt
CLEARSIDE BIOMEDICAL shall have no right to patent any of the GERRESHEIMER
Results.  For the avoidance of doubt, GERRESHEIMER Results shall not include any
CLEARSIDE BIOMEDICAL Results.

 

15.5

Without regard to inventorship, CLEARSIDE BIOMEDICAL shall become sole owner of
all right, title and interest in and to all Intellectual Property relating to
improvements to CLEARSIDE BIOMEDICAL Background IP and/or the Product discovered
and/or generated in the course of this Agreement and that are not GERRSHEIMER
Results (“CLEARSIDE BIOMEDICAL Results”). GERRESHEIMER hereby agrees to, and
does hereby assign all right, title and interest to CLEARSIDE BIOMEDICAL Results
to CLEARSIDE BIOMEDICAL. For the avoidance of doubt GERRESHEIMER shall have no
right to patent any of the CLEARSIDE BIOMEDICAL Results.

 

15.6

GERRESHEIMER will promptly notify CLEARSIDE BIOMEDICAL in writing and with full
details of any CLEARSIDE BIOMEDICAL Results or Product-  specific GERRESHEIMER
RESULTS generated or acquired. Same applies vice versa in case CLEARSIDE
BIOMEDICAL generates or acquires GERRESHEIMER Results.

16.

CUSTOMER COMPLAINTS AND RECALL

GERRESHEIMER shall notify CLEARSIDE BIOMEDICAL’s Quality Manager by telephone
and in writing without undue delay upon becoming aware of any problem relating
to

24

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

the Product which could reasonably have negative effects on CLEARSIDE
BIOMEDICAL, including, but not limited to:

 

(a)

where any Product or its labelling may have been mistaken for or applied to
another product;

 

(b)

where any Product may be affected by significant contamination, significant
chemical, physical or any other change or deterioration;  

 

(c)

where any Product is the subject of a complaint by a Third Party or customer; or

 

(d)

where any Product may not comply with the Specification.

 

16.2

Notwithstanding the provisions and procedures set forth in Clause 10 but in no
way limiting CLEARSIDE BIOMEDICAL rights thereunder, CLEARSIDE BIOMEDICAL shall
without undue delay notify GERRESHEIMER about any Products that are subject to a
complaint by Third Parties including customers and, if available, send a
reasonable quantity of the relevant suspected  Products to GERRESHEIMER and
issue a written report of this suspected non-conformance.

 

16.3

If any of the circumstances described in Clause 16.1 above arise, whether
notified to CLEARSIDE BIOMEDICAL or not, GERRESHEIMER shall take, at CLEARSIDE
BIOMEDICAL’s written request and, except as otherwise stated herein, at
CLEARSIDE BIOMEDICALs cost, all such reasonable acts as CLEARSIDE BIOMEDICAL may
direct. If CLEARSIDE BIOMEDICAL deems that a recall of or other corrective
action with respect to the Product or the Pharmaceutical Component (a “Recall”)
is required, CLEARSIDE BIOMEDICAL shall notify GERRESHEIMER immediately in
advance and without delay and both Parties shall promptly develop the Recall
strategy and GERRESHEIMER shall provide all reasonably necessary cooperation to
support the implementation of the Recall strategy. In the event that a Recall is
caused by Agreed Defective Product, all reasonable direct costs of such Recall
shall be borne by GERRESHEIMER. To the extent a Recall is caused in party by
Agreed Defective Product and in part by some other reasons, the portion of the
cost of the Recall shall be allocated to GERRESHIEMER based on its comparative
fault.  For the avoidance of doubt where the Recall is not caused by Agreed
Defective Product, CLEARSIDE BIOMEDICAL shall bear all costs of such Recall. For
the avoidance of doubt CLEARSIDE BIOMEDICAL shall be obliged to use commercially
reasonable efforts to mitigate any expenses or costs of such Recall. For the
avoidance of doubt GERRESHEIMER’s compensation obligation pursuant to this
Clause 16.3 shall be subject to the limitations on liability as set out in
Clause 23.3.  Notwithstanding anything in this Clause to the contrary, the
strategy with respect to, and any communications with the Regulators or other
Third Parties associated with, any Recall of Product or the Pharmaceutical
Component shall be conducted solely by CLEARSIDE BIOMEDICAL.

25

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

16.4

Upon notification from CLEARSIDE BIOMEDICAL that it has received a complaint as
described in Clause 16.1 (c) in respect of the Product, GERRESHEIMER will
promptly and at its own expense conduct all such necessary internal
investigations as may be reasonably necessary to determine the validity of such
complaint. The initial findings of such investigations shall be reported in
writing to CLEARSIDE BIOMEDICAL within fifteen (15) Business Days of the
detailed original notification. In the case of a more detailed investigation
being necessary, GERRESHEIMER shall promptly submit with due consideration a
final report indicating the root cause and corrective/preventative actions.
GERRESHEIMER.  For the avoidance of doubt, CLEARSIDE BIOMEDICAL shall have the
sole right and authority to respond to any complaint made by a Third Party, and
GERRESHEIMER shall not communicate with such Third Party without the prior
written consent of CLEARSIDE BIOMEDICAL.

17.

DOCUMENTATION AND REPORTS

GERRESHEIMER shall complete the documentation relating to the manufacture of the
Product in accordance with cGMP and any other agreed requirements of CLEARSIDE
BIOMEDICAL.

18.

CONFIDENTIALITY

 

18.1

Any Confidential Information to be disclosed by the Disclosing Party to the
Receiving Party in or as a result of the Agreement shall remain the Disclosing
Party's property.  

 

18.2

The Receiving Party shall not disclose (directly or indirectly) any Confidential
Information of the Disclosing Party to, or permit it to be accessed by, any
person except a Permitted User.

 

18.3

Each Party shall cause its Affiliates and Permitted Users to abide by the terms
of this Agreement. Each Party shall be liable for the breach of this Agreement
by any of its Affiliates and Permitted Users. In the event the Receiving Party
becomes aware of any breach of this Agreement by it, its Affiliates or any of
its Permitted Users, the Receiving Party shall promptly notify the Disclosing
Party of such breach and all facts known to the Receiving Party regarding same.

 

18.4

The Receiving Party shall use, and shall cause its Affiliates and Permitted
Users to use, the Confidential Information only for the purpose of this
Agreement and for no other purpose whatsoever.

 

18.5

The duty of confidentiality, nondisclosure and non-use under this Clause owed in
relation to the Confidential Information of the Disclosing Party shall not
extend to any information which:

 

(a)

the Receiving Party thereof can show by competent proof that it knew prior to
disclosure; or

26

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

(b)

is or comes into the public domain other than in breach of this Clause; or

 

(c)

is obtained from a Third Party that is lawfully entitled to possession of such
Confidential Information and is under no obligation of confidentiality to the
Disclosing Party; or

 

(d)

was independently developed by or for the Receiving Party without any reference
to, aid from or reliance upon the Confidential Information of the Disclosing
Party.

 

18.6

If the Receiving Party is legally compelled to disclose Confidential Information
of the Disclosing Party or the substance of this Agreement in connection with a
legal or administrative proceeding with a requirement under Applicable Law, the
U.S. Securities and Exchange Commission, the Nasdaq market or any other
securities exchange or market, the Receiving Party shall give the Disclosing
Party prompt notice of such request so that the Disclosing Party may seek an
appropriate protective order or other remedy. If the Disclosing Party seeks a
protective order or other remedy, the Receiving Party shall reasonably cooperate
with and assist the Disclosing Party in such efforts, at the Disclosing Party’s
expense.  Subject to any protective order obtained, the Receiving Party shall be
permitted to disclose only that portion of Confidential Information which its
legal counsel determines it is required to disclose.

 

18.7

The obligations of each Party in this Clause 18 shall survive for a term of five
(5) Years the expiration or earlier termination, for any reason, of this
Agreement.

 

18.8

Upon termination of this Agreement or earlier if requested by the Disclosing
Party, the Receiving Party shall return or destroy, at the Disclosing Party’s
own choice and at its sole discretion, all Confidential Information which it has
in its possession or under its control, save that the Receiving Party can keep
one (1) copy for compliance purposes. Notwithstanding anything to the contrary
in this Agreement, the Receiving Party shall not be required to destroy any
computer files stored securely by the Receiving Party that are created during
automatic system back-up.  

19.

INTENTIONALLY LEFT BLANK

20.

FORCE MAJEURE

 

20.1

Force Majeure shall mean any event beyond the control of the Party claiming the
Force Majeure, which could not be reasonably foreseen at the time of the
Effective Date of the Agreement. Force Majeure therefore may include without
limitation any Act of God including, but not limited to, fire, earthquake, flood
or other natural disaster, accidents or equipment failure which are not the
fault of the Party relying upon such circumstances; act of any sovereign
including, but not limited to, riot, war, invasion; acts of terrorism and any
measures to combat terrorism; imposing of government sanctions embargo or
similar action; law, judgment, order, decree, blockade; labour dispute
including, but not limited to, strike, lockout or boycott;

27

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

interruption or failure of utility service including, but not limited to,
electric power, gas, water or telephone service; failure of the transportation
of any personnel, equipment, machinery, supply of materials required by
GERRESHEIMER for the purposes of this Agreement; other similar events.

 

20.2

If any Force Majeure occurs in relation to either Party which affects or may
affect the performance of any of its obligations under this Agreement, it shall
promptly notify the other Party in writing forthwith as to the nature and extent
of the circumstances in question.

 

20.3

Neither Party shall be deemed to be in breach of this Agreement, or shall be
otherwise liable to the other Party, by reason of any delay in performance, or
the non-performance of any of its obligations hereunder, to the extent that the
delay or non-performance is due to any Force Majeure of which it has duly
notified the other Party, and the time for performance of that obligation shall
be extended accordingly and reasonably (and in any event equal to the period of
Force Majeure).

 

20.4

If the performance by either Party of any of its obligations under this
Agreement is prevented or delayed by Force Majeure for a continuous period in
excess of fifteen (15) Business Days, the Parties shall enter into bona fide
discussions with a view to alleviating its effects, or to agreeing upon such
alternative arrangements as may be fair and reasonable in the circumstances.

 

20.5

If the performance by either Party of any of its obligations under this
Agreement is prevented or delayed by Force Majeure for three (3) Months or more,
consecutively during any one (1) Year period, then the other Party shall in its
discretion have the right to terminate the Agreement forthwith upon written
notice.

21.

INSPECTION / AUDIT RIGHTS

 

21.1

CLEARSIDE BIOMEDICAL shall have the right to inspect the Manufacturing Site from
time to time with at least a six (6) month hiatus during the first two (2) full
Years during the Term and at least a twelve (12) Month hiatus between such
inspections (which can be shortened for critical issues) at normal business
hours, upon at least fifteen (15) Business Days prior written notice (which can
be shortened for critical issues) to GERRESHEIMER to ensure GERRESHEIMERs
compliance with the terms of this Agreement and the Quality Agreement. Where
CLEARSIDE BIOMEDICAL requires the inspection is to be undertaken by a designated
Third Party GERRESHEIMER agrees to arrange for the audit to take place but
CLEARSIDE BIOMEDICAL shall pay all the fees of the designated Third Party for
such inspection; PROVIDED, HOWEVER, that such Third Party shall be duly
authorized and shall be bound by the same confidentiality obligations as
CLEARSIDE BIOMEDICAL and provided that such Third Party is not a competitor of
GERRESHEIMER. Time of such inspections shall be mutually agreed upon by both
Parties. For the avoidance of doubt, CLEARSIDE BIOMEDICAL shall be entitled

 

28

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

to perform additional inspections in the event GERRESHIEMER has delivered
Defective Product in two (2) or more deliveries in any consecutive twelve (12)
Month period, or it has received reports from Regulator(s) that said
Regulator(s) have audited GERRESHEIMER with respect to the Product and after
such audit have concluded that the Manufacturing Site is not in compliance with
Applicable Laws.

 

 

21.2

If after such inspections, CLEARSIDE BIOMEDICAL reasonably believes that
GERRESHEIMER is in material violation of any of its obligations, warranties,
covenants or representations under this Agreement, CLEARSIDE BIOMEDICAL may
request additional information from GERRESHEIMER and if CLEARSIDE BIOMEDICAL
reasonably considers such response as not being reasonably satisfactory,
CLEARSIDE BIOMEDICAL may request GERRESHEIMER to implement certain changes or
provide a written explanation of its unwillingness to implement such changes.
GERRESHEIMER shall be required to consider implementing any requested changes
but not to actually act upon or implement any changes that may have been
requested. It shall be a satisfactory explanation either that GERRESHEIMER
demonstrates that its processes comply with cGMP requirements, the relevant
regulations and/or the Specifications.

 

 

21.3

GERRESHEIMER shall use reasonable efforts to cause its sub-contractors to
provide the same access as set forth in Clause 21.1 In the event access is not
granted to CLEARSIDE BIOMEDICALS, GERRESHEIMER may perform the audit on
CLEARSIDE BIOMEDICALs behalf, with all incurring proven costs to be borne by
CLEARSIDE BIOMEDIAL, and shall share the results of the audit with CLEARSIDE
BIOMEDICAL, subject to compliance with confidentiality obligations.

22.

WARRANTIES AND INDEMNITY

 

22.1

GERRESHEIMER hereby represents and warrants that:

 

(i)

it is a corporation duly organised and validly existing and in good standing
under the laws of its jurisdiction of organisation;

 

(ii)

it has the corporate power and authority to negotiate, execute, deliver and
perform its obligations under this Agreement;

 

(iii)

the Product supplied hereunder shall conform to the Specifications;

 

(iv)

[***];

 

(v)

that the Product will be delivered free from any security, interest, lien or
encumbrance;

 

(vi)

it shall comply with Applicable Laws;

29

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

(vii)

[***];

 

(viii)

GERRESHEIMER has not used, and will not use, in any capacity associated with or
related to the manufacture of the Product, the services of any Persons who have
been, or are in the process of being, (i) debarred under 21 U.S.C. § 335a(a) or
(b) or any comparable laws of a foreign jurisdiction, or (c) excluded from
participation in the Medicare program, any state Medicaid program or any other
health care program. Furthermore, neither GERRESHEIMER nor any of its officers,
employees, or consultants has been convicted of an offense under (a) either a
federal or state law that is cited in 21 U.S.C. § 335(a) as a ground for
debarment, denial of approval or suspension, (b) any other law cited in any
comparable Applicable Laws as a ground for debarment, denial of approval or
suspension.  GERRESHIEMER shall notify CLEARSIDE BIOMEDICAL immediately upon
learning of any circumstance that would cause this certification under this
Clause 22.1(viii) to become false or inaccurate.  

 

22.2

[***].

 

22.3

The warranties set forth in Clause 22.1 above shall not apply to any Product
that has been misused, neglected, improperly handled, stored, abused or used for
any purpose other than the one for which it was manufactured.

 

22.4

THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER
WARRANTIES, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW GERRESHEIMER DISCLAIMS
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. GERRESHEIMER EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS AND WARRANTIES REGARDING THE PERFORMANCE, SAFETY
OR EFFICACY OF THE PRODUCT IN COMBINATION WITH ANY PRODUCTS, AGENTS, DRUGS,
COMPOUNDS OR COMPONENTS  OF CLEARSIDE BIOMEDICAL IN THE FINAL PHARMACEUTICAL
PRODUCT OR THE PHARMCEUTICAL COMPONENT. CLEARSIDE BIOMEDICAL EXPRESSLY ACCEPTS
THESE DISCLAIMERS.

 

22.5

GERRESHEIMER shall indemnify, defend, release and hold harmless CLEARSIDE
BIOMEDICAL, its Affiliates, and their respective directors, employees,
contractors and agents, from and against any and all actual Third Party claims,
judgments, damages, losses, liabilities, penalties, suits, costs and expenses
(including reasonable attorney’s fees and court costs) incurred after the
Effective Date and to the extent arising out of or relating to: (a) a breach of
this Agreement or the Quality Agreement by GERRESHEIMER; (b) the negligent or
willful misconduct of by GERRESHEIMER, its Affiliates, or their respective
employees, agents or contractors. For the sake of clarity, GERRESHEIMER shall
not be responsible to indemnify, defend, release or hold harmless CLEARSIDE
BIOMEDICAL as provided for above for that portion of any claims, judgments,
damages, losses, liabilities, penalties, suits, costs or expenses for which
CLEARSIDE bears contributory liability as agreed to by the Parties or determined
by a court of competent jurisdiction.

30

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

22.6

Subject to Clause 11.2, CLEARSIDE BIOMEDICAL shall indemnify, defend, release
and hold harmless GERRESHEIMER, its Affiliates, directors, employees and agents
or sub-contractors from and against any and all actual Third Party claims,
judgments, damages, losses, liabilities, penalties, suits, costs and expenses
(including reasonable attorney’s fees and court costs) incurred after the
Effective Date and to the extent arising out of or relating to: (a); a breach of
this Agreement or the Quality Agreement by CLEARSIDE BIOMEDICAL , or (b) the
sale, distribution, supply, use or operation of the Product including, but not
limited to, any claims resulting from filling, storing, packaging, testing,
using or selling Product or relating to the adequacy of the labelling, warnings
and instructions. For the sake of clarity, CLEARSIDE BIOMEDICAL shall not be
responsible to indemnify, defend, release or hold harmless GERRESHEIMER as
provided for above for that portion of any claims, judgments, damages, losses,
liabilities, penalties, suits, costs or expenses for which GERRESHEIMER bears
contributory liability as agreed to by the Parties or determined by a court of
competent jurisdiction.

 

22.7

In the event that a Party (the “Indemnified Party”) receives a claim or demand
from a Third Party in respect of a matter which is the subject of an indemnity
under this Clause it shall give the other Party (the “Indemnifying Party”)
written notice thereof as soon as reasonably practicable and shall permit the
Indemnifying Party and its insurers the opportunity to assume direction and
control of the defence against such claims, at its sole expense, including
without limitation, the selection of counsel to the extent that the Indemnified
Parties’ liability is not thereby invoked.

 

22.8

The Parties shall cooperate with one-another and their insurers in the
disposition of any such matter.

 

22.9

[***].

 

22.10

[***].

23.

LIMITATIONS ON LIABILITY

 

23.1

Neither Party excludes or limits liability to the other Party for:

 

(a)

fraud or fraudulent misrepresentation;

 

(b)

death or personal injury caused by negligence or willful misconduct ; or

 

(c)

any matter in respect of which it would be unlawful for the Parties to exclude
liability.

 

23.2

[***].

31

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

23.3

Subject to Clause 23.1, in no event shall the collective and aggregate liability
of GERRESHEIMER and its Affiliates to CLEARSIDE BIOMEDICAL and its Affiliates
for all claims under this Agreement, and any renewals or extensions thereof,
whether in connection with a warranty claim, a Recall, an indemnity claim, a
combination thereof, or otherwise, and whether arising under contract, warranty,
tort (including negligence), strict liability, product liability, a combination
thereof, or any other theory of liability or indemnification [***].

 

23.4

Subject to Clause 23.1 and subject to Clause 11.2, in no event shall the
collective and aggregate liability of CLEARSIDE BIOMEDICAL or CLEARSIDE
BIOMEDICAL Affiliates to GERRESHEIMER and its Affiliates for all claims under
this Agreement, and any renewals or extensions thereof, whether in connection
with a warranty claim, a Recall, an indemnity claim, a combination thereof, or
otherwise, and whether arising under contract, warranty, tort (including
negligence), strict liability, product liability, a combination thereof, or any
other theory of liability or indemnification [***].

24.

INSURANCE

GERRESHEIMER shall maintain at its own cost full and sufficient Third Party,
product liability, product recall insurance with a reputable insurance company
for a value of at least [***] and on written request shall provide to CLEARSIDE
BIOMEDICAL a copy of the certificate of the said insurance.

25.

TERMINATION AND CONSEQUENCES OF TERMINATION

 

25.1

In the event that either Party should be in material breach of this Agreement
(being a single event or series of events that are together defined as a
material breach) and either:

 

(a)

the breach is capable of remedy and the breaching Party has failed to
substantially remedy the breach within sixty (60) days of written notice
specifying the breach and requiring the same to be remedied; or

 

(b)

the breach is not capable of remedy within sixty (60) days from the receipt of
written notice specifying the breach and requiring the same to be remedied; then

the non-breaching Party may without prejudice to any other rights or remedies
which may be available to it terminate this Agreement with immediate effect by
giving written notice of termination to the breaching Party.  

 

25.2

If one Party shall compound or make any arrangement with its creditors, or an
insolvency administrator is appointed over all or any part of its assets or goes
into liquidation (whether voluntary or otherwise) save as part of a bona fide
reconstruction not involving insolvency or shall take or suffer to be taken any

32

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

similar action as a result of its inability to pay its debts or its insolvency
it shall promptly so notify the other Party in writing giving particulars of the
circumstances whereupon the other Party may terminate the Agreement immediately
by written notice. For the avoidance of doubt the other Party may terminate the
Agreement upon the occurrence of any of the circumstances described in this
Clause 25.2 notwithstanding that Party may not have given notice to the other
Party as required.

 

25.3

If at any time during the term of the Agreement there shall be any Change of
Control of a Party or in case of Clearside, of an Affiliate party to an
Affiliate Agreement pursuant to Clause 4.8:

 

(i)

The Party shall immediately so notify the other Party in writing. GERRESHEIMER
shall confirm promptly after receipt of a Change of Control notification whether
CLEARSIDE BIOMEDICAL is still covered by GERRESHEIMER’s trade credit insurance
after such Change of Control. If CLEARSIDE BIOMECDICAL is not covered by
GERRESHEIMER’s trade credit insurance, then GERRESHEIMER shall sell (and/or
Deliver) any Products to CLEARSIDE BIOMEDICAL or fulfil or accept any Purchase
Orders only upon receipt of a payment security from CLEARSIDE BIOMEDICAL by
means of a payment guarantee of CLEARSIDE BIOMEDICAL or a bank guarantee of an
internationally business bank rated with triple B; and

 

(ii)

Either Party may upon receiving notice or otherwise becoming aware of a Change
of Control of the Party have the right, exercisable within ten (10) days after
receipt of notice or becoming aware, to terminate the Agreement by notice in
writing to the Party; PROVIDED, HOWEVER, that such Party may only terminate this
Agreement upon a Change of Control of the other Party if it considers, acting
reasonable, that such Change of Control is prejudicial to its interests;
PROVIDED FURTHER, HOWEVER, that such termination shall become effective twenty
four (24) Months from the date of the Change of Control notice, unless the
Parties mutually agree in writing on a shorter period of time. With respect to
GERRESHEIMER, such Change of Control shall always be deemed prejudicial, if
CLEARSIDE BIOMEDICAL’s acquiror’s primary business is in direct competition with
GERRESHEIMER (it being understood that for the avoidance of doubt, such acquirer
of CLEARSIDE BIOMEDICAL shall not be construed as having a primary business in
direct competition with GERRESHEIMER by virtue of the fact that it manufactures
the Product by itself for use with its own pharmaceutical products). The same
terms and conditions shall apply to agreements pursuant to Clause 4.8.

 

25.4

If CLEARSIDE BIOMEDICAL ceases to sell the final pharmaceutical product which
incorporates Product supplied under this Agreement, CLEARSIDE BIOMEDICAL may
terminate this Agreement on giving thirty (30) days prior written notice if it
is ceasing to sell the Product as a result of a market withdrawal in the USA by
requirement of a Regulator, and three (3) Month prior written notice in any
other circumstances. In case CLEARSIDE BIOMEDICAL’s decision is due to
significant

33

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

technical, or any regulatory reasons with respect to the Product, CLEARSIDE
BIOMEDICAL shall notify GERRESHEIMER immediately upon learning of such technical
or regulatory impact, and, as appropriate, work together with GERRESHEIMER to
remedy such impact during the notice period.

 

25.5

The applicable Party may terminate this Agreement in accordance with Clause 20.5
(Force Majeure).

 

25.6

Either Party may terminate this Agreement by electing not to renew the Agreement
in accordance with Clause 2.

 

25.7

For the avoidance of doubt in the event of any termination of this Agreement,
the respective Product Schedules will terminate, unless the Parties expressly
agree in writing that the terms of this Agreement shall continue to apply to a
Product Schedule following termination of this Agreement.

 

25.8

On termination of the Agreement, GERRESHEIMER shall, not later than forty five
(45) Business Days after CLEARSIDE BIOMEDICAL’s prior written request but at
CLEARSIDE BIOMEDICALs cost deliver to CLEARSIDE BIOMEDICAL (or as CLEARSIDE
BIOMEDICAL shall direct) all quantities of the Product already produced (based
on the agreed Selling Prices in the Product Schedule), semi- finished Products
(based on the purchase price of the Materials plus manufacturing costs, and
where available such costs shall be those identified in the cost breakdown in
the Product Schedule), the Material and consumables (purchase price of the
Materials plus [***] where available such price can be that identified in the
cost breakdown in the Product Schedule), in its possession for the binding
quantities for the next six (6) Months in the most recent Forecast Schedule or
as otherwise agreed.

 

25.9

For the avoidance of doubt, upon termination of this Agreement by GERRESHEIMER
pursuant to Clauses 25.1 or 25.2 or by CLEARSIDE BIOMEDICAL pursuant to Clause
25.4, CLEARSIDE BIOMEDICAL shall be obliged to reimburse GERRESHEIMER for all
binding quantities for the next six (6) Months in the most recent Forecast
Schedule or as otherwise agreed, provided they are not Agreed Defective
Products.

 

25.10

In the event CLEARSIDE BIOMEDICAL terminates this Agreement pursuant to Clause
25.1, GERRESHEIMER shall, at its sole cost, provide reasonable assistance to
CLEARSIDE BIOMEDICAL in the technical transfer of the manufacturing equipment to
CLEARSIDE BIOMEDICAL’s or a Third Party’s manufacturing facility designated by
CLEARSIDE BIOMEDICAL and shall grant to CLEARSIDE BIOMEDICAL a fully paid up
non-exclusive worldwide license, with the limited right to grant sub-license to
only such THIRD PARTY manufacturer, under the licensed GERRESHEIMER Results
pursuant to Clause 15.3, or if not applicable, to new manufacturing and/or
production processes relating directly to the Product required to use, sell,
make and have made the affected Products (hereinafter

34

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

referred to as “Licensed IP”); PROVIDED, HOWEVER, that the license granted
hereunder shall be effective only during the period of time of the supply of
Products by said THIRD PARTY manufacturer (such period is hereinafter referred
to as a “License Period”) and CLEARSIDE BIOMEDICAL shall not exercise its rights
to use, sell, make or have made the Products or to utilize the Gerresheimer
Results pursuant to such license other than during such a License Period. In all
other cases and after the License Period if CLEARSIDE BIOMEDICAL desires that a
THIRD PARTY manufacturer shall manufacture the Product by using Gerresheimer
Results licensed pursuant to this Clause or pursuant to Section 15.3, CLEARSIDE
BIOMEDICAL shall pay to GERRESHEIMER the licence fee, royalties or other amounts
as negotiated between the Parties pursuant to Section 15.3 for as long as such
manufacture continues.

In all other cases of CLEARSIDE BIOMEDICAL terminating this Agreement for
whatever reasons GERRESHEIMER shall in general provide reasonable assistance to
CLEARSIDE BIOMEDICAL to effect a complete transfer of the process of the
manufacturing of the Product to another manufacturing site of CLEARSIDE
BIOMEDICEAL’s choice. CLEARSIDE BIOMEDICAL shall reimburse GERRESHEIMER for any
actual and duly documented costs incurred in providing such assistance on a time
and material basis.

 

25.11

With effect from termination of the Agreement, the Parties shall not make any
use for any purpose whatsoever of any Intellectual Property which is the
property of other Party except as it is expressly mentioned in this Agreement.

 

25.12

For the avoidance of doubt the Parties expressly acknowledge that any
termination of this Agreement for whatever reason shall  not affect the
effectiveness of any corresponding agreement pursuant to Clause 4.8 unless as
otherwise agreed by the Parties in writing.

 

25.13

Following effectiveness of termination of the Agreement, CLEARSIDE BIOMEDICAL
may remove the CLEARSIDE BIOMEDICAL Equipment from the Manufacturing Site
(Removal). GERRESHEIMER shall, at the request of CLEARSIDE BIOMEDICAL, after
prior written notification and without interruption of GERRESHEIMER’s business
operations exceeding what is reasonably necessary to perform such Removal:

 

(A)

grant CLEARSIDE BIOMEDICAL access to the Manufacturing Site during normal
business hours;

 

(B)

identify the CLEARSIDE BIOMEDICAL Equipment located within the Manufacturing
Site; and

(C)

permit CLEARSIDE BIOMEDICAL to remove such Equipment.

 

25.14

The costs incurred by CLEARSIDE BIOMEDICAL in any removal of the CLEARSIDE
BIOMEDICAL Equipment pursuant to this Clause 25 and, should the removal

35

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

directly result in any material damage to the Manufacturing Site or the
CLEARSIDE BIOMEDICAL Equipment, the costs relating to the repair of the
Manufacturing Site or the CLEARSIDE BIOMEDICAL Equipment (excluding damages
caused by the negligence of a Party which shall be borne by that Party), shall
be borne as follows:

 

(a)

in cases where CLEARSIDE BIOMEDICAL terminates pursuant to Clauses 25.1
(GERRESHEIMER material breach);25.2 (GERRESHEIMER insolvency); 25.3
(GERRESHEIMER Change of Control), by GERRESHEIMER; or

 

(b)

in cases where either Party terminates in accordance with Clause 20.5 (Force
Majeure) equally by both Parties; or

 

(c)

in cases where GERRESHEIMER terminates pursuant to Clause 25.1 (CLEARSIDE
BIOMEDICAL material breach); 25.2 (CLEARSIDE BIOMEDICAL insolvency); 25.3
(CLEARSIDE BIOMEDICAL Change of Control), by CLEARSIDE BIOMEDICAL.

The Parties shall use their reasonable endeavours to minimise all such costs.

26.

WAIVER

 



No waiver or forbearance by either Party in enforcing any of its rights under
this Agreement shall prejudice or affect the ability of the said Party to
enforce such rights or any of its other rights at any time in the future. No
waiver shall be effective unless in writing and signed by the Party
concerned.  For the avoidance of doubt it is agreed that a waiver of a right on
one occasion shall not constitute a waiver of the same right in the future.

27.

NOTICE

Other than as expressly provided for herein or in the Quality Agreement, any
notice given in accordance with this Agreement shall be in writing in English
and shall be properly served if sent by registered mail, email, or delivered by
hand to the address of either Party as set out in this Agreement. Notices shall
be deemed to have been served: (a) seven (7) Business Days after the date of
deposit if sent by registered mail; or (b) on the next Business Day after being
sent by email; or (c) if delivered by hand, on the date of delivery.  

GERRESHEIMER Contacts:

GerresheimerRegensburg GmbH

###

###

Medical Systems

Oskar-von-Miller-Strasse 6

92442 Wackersdorf

Germany

36

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

Copy to

Gerresheimer Regensburg GmbH

Head of Legal Affairs

Kumpfmuehler Strasse 2

93047 Regensburg

Germany

COMPANY Contacts:  

Clearside Biomedical, Inc.

900 North Point Parkway, Suite 200

Alpharetta, GA 30005

Attention: Chief Executive Officer

email: daniel.white@clearsidebio.com

 

Copy to:

Hutchison PLLC

3110 Edwards Mill Road, Suite 300

Raleigh, NC 27612

Attn:  William N. Wofford

email: bwofford@hutchlaw.com

 

28.

SURVIVAL OF RIGHTS DUTIES AND OBLIGATIONS

 

28.1

Termination or expiry of this Agreement shall not release either Party hereto
from any liability or right of action which at the time of termination has
already accrued to either Party hereto or which may thereafter accrue in respect
of any act or omission prior to such termination. Such rights shall include but
not be limited to the recovery of any monies due hereunder,

 

28.2

Any provision of this Agreement which by its very nature imposes an obligation
after termination or expiration of this Agreement shall survive the termination
or expiration of this Agreement.  Without limiting the foregoing, expiration or
earlier termination of the Agreement shall be without prejudice to the
continuation in force of Clauses 10, 14, 15, 16, 17, 18, 22, 23, 25, 26, 27, 28,
38 and 39.

29.

RELATIONSHIP OF THE PARTIES

 



Each Party is an independent contractor and neither is the agent of the other.
Except as is specifically provided in this Agreement neither Party is authorised
to incur any expenditure or cost for the other without the written consent of
that Party.

37

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

30.

ASSIGNMENT

 



The Parties’ rights and obligations under this Agreement may not be assigned in
whole or in part without the prior written consent of the other Party (such
consent not to be unreasonably withheld). Notwithstanding the foregoing, either
Party may, even without the consent of the other Party, assign this Agreement or
any of its rights or obligations (i) to any of its Affiliates, or (ii) in
connection with a sale or transfer of all or substantially all of such Party’s
business or assets relating to the subject matter of this Agreement, whether by
merger, sale of assets or otherwise; PROVIDED, HOWEVER, that such Party’s rights
and obligations under this Agreement shall be assumed in writing by its
successor in interest in any such transaction and PROVIDED FURTHER that if in
case of CLEARSIDE BIOMEDICAL said Affiliate or Third Party’s primary business is
in direct competition with GERRESHEIMER, then GERRESHEIMER is entitled to
terminate this Agreement in its sole discretion upon at least twenty four (24)
Month written notice to CLEARSIDE BIOMEDICAL.

31.

SUB-CONTRACTORS

 



GERRESHEIMER may not delegate or otherwise sub-contract its obligations under
this Agreement without the prior written consent of CLEARSIDE BIOMEDICAL, such
consent not to be unreasonably withheld or delayed. For the avoidance of doubt
GERRESHEIMER may, in its sole discretion, sub-contract its rights and
obligations under this Agreement to any of its Affiliates in which case
GERRESHEIMER shall remain responsible for the performance of its Affiliates.

32.

SOLE AGREEMENT

 

32.1

This Agreement represents the entire agreement between the Parties and
supersedes and extinguishes all previous agreements and negotiations between the
Parties in respect of the subject matter hereof and shall apply to the exclusion
of all other standard conditions of sale or purchase, whether written, oral,
express or implied which the Parties may purport to apply or which are endorsed
upon any correspondence or documents issued by one Party irrespective of their
date of communication to the other Party.

 

32.2

Each Party acknowledges that in entering into this Agreement, it is not relying
upon any statement, draft, agreement, undertaking, warranty, promise, assurance
or arrangement of any nature whatsoever, whether written or otherwise, relating
to the subject matter of this Agreement made by any person prior to the date of
this Agreement which is not set out in this Agreement.  Except in the case of
fraud, no Party shall have any right of action against the other Party arising
out of or in connection with any such statement, except to the extent it is
repeated in this Agreement.

38

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

32.3

In the event of any conflict with, or inconsistency between any term or
provision of this Agreement and any term or provision of its Schedules or other
agreements entered into pursuant to it, the term or provision of this Agreement
shall prevail.

33.

EXPENSES

Each Party shall pay all of its own fees and expenses (including all legal,
accounting and other advisory fees) incurred in connection with the negotiation
and execution of this Agreement.

34.

AMENDMENTS

 



No modification or amendment of this Agreement shall be valid or binding upon
the Parties hereto unless made in writing and duly executed on behalf of both of
the Parties by their respective duly authorised officers. This also applies to
any waiver of the aforementioned written form requirement. Any modifications to
the Specifications shall be agreed to in writing by both Parties. The last
agreed version shall automatically supersede the previous one.

35.

SEVERABILITY

 



Each clause of this Agreement is a distinct and severable clause and if any
clause is deemed illegal, void or unenforceable, the validity, legality, or
enforceability of any other clause or portion of this Agreement shall not be
affected thereby to the exclusion of all other remedies.

 



If any provision of this Agreement is held to be invalid, illegal or
unenforceable, in any respect, then such provision will be given no effect by
the Parties and shall not form part of this Agreement. To the fullest extent
permitted by Applicable Law and if the rights and obligations of any Party will
not be materially and adversely affected all other provisions of this Agreement
shall remain in full force and effect and the Parties shall use their
commercially reasonable efforts to negotiate a provision in replacement of the
provision held invalid, illegal or unenforceable that is consistent with
Applicable Law and achieves, as nearly as possible, the original intention of
the Parties.

36.

ETHICAL STANDARDS AND HUMAN RIGHTS

 

36.1

Unless otherwise required or prohibited by law, GERRESHEIMER warrants, to the
best of its knowledge, in relation to the supply of Product or services under
the terms of this Agreement to:

 

(i)

provide employees with at least an amount of income necessary to meet their
basic needs;

 

(ii)

provide employees with the right to rest;

39

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

(iii)

protect employees against discrimination in the workplace;

 

(iv)

protect employees against coercion and degrading treatment;

 

(v)

respect employees’ right to freedom of association;

 

(vi)

uphold the effective abolition of child labour;

 

(vii)

provide employees safe and healthy working conditions;

 

(viii)

protect and improve the environment; and

 

(ix)

work against corruption in any form.

 

36.2

GERRESHEIMER is responsible for controlling its own supply chain and will
encourage compliance with ethical standards and human rights by any subsequent
supplier of goods and services that are used by GERRESHEIMER when performing its
obligations under this Agreement.

37.

COUNTERPARTS

 

37.1

This Agreement may be executed in any number of counterparts, and by the Parties
in separate counterparts, but shall not be effective until each Party has
executed at least one counterpart.

 

37.2

Each counterpart shall constitute an original of this Agreement, but all
counterparts shall together constitute but one and the same instrument.

38.

DISPUTE RESOLUTION

 

38.1

If either Party believes that there is a dispute between the Parties arising out
of or in connection with this Agreement, including, without limitation, any
non-contractual disputes or claims or any question regarding its existence,
validity or termination (a “Dispute”), such Party may serve written notice on
the other Party setting out details of the Dispute and the reasons why the Party
serving the notice believes that the Dispute has arisen (a “Notice of Dispute”).
Upon service of a Notice of Dispute, the Dispute shall be referred:

 

(i)

first to representatives of each Party with day-to-day responsibility for the
management of matters relating to this Agreement, who shall discuss by phone or
meeting at a mutually acceptable time and place and endeavour to resolve the
Dispute (each acting reasonably and in good faith) within 5 (five) Business Days
after service of the Notice of Dispute; and

 

(ii)

failing resolution of the Dispute in accordance with the abovementioned, to the
XXXXXXXX for GERRESHEIMER and the Chief Executive Officer for CLEARSIDE

40

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

BIOMEDICAL, who shall discuss by phone or meeting at a mutually acceptable time
and place (the “Senior Representatives’ Meeting“) and endeavour to resolve the
Dispute (each acting reasonably and in good faith) within 20 (twenty) days after
the proceedings in accordance with Clause 38.1 (i).

38.2

If a Dispute has not been resolved within 20 (twenty) days after the Senior
Representatives’ Meeting, the Parties may, subject to Clause 39 below, take any
action available to them at law, provided that the Parties may at any time seek
a injunctive injunctive relief or other preliminary measures from a competent
court provided that the final settlement is reserved for the court of
arbitration pursuant to Clause 39.2.

39.

GOVERNING LAW AND JURISDICTION

 

39.1

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in all respects in accordance with
the laws of  [***], excluding any conflicts or choice of law rules or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction. For the avoidance of doubt the
provisions of the United Nations Convention for the International Sale of Goods
(CISG) are explicitly excluded.

 

39.2

In relation to any legal action or proceedings to enforce this Agreement or any
agreement pursuant thereto the Parties agree that all disputes arising out of or
in connection with the present contract shall be finally settled under the Rules
of Arbitration of the International Chamber of Commerce (ICC) by one or more
arbitrators appointed in accordance with the said Rules of Arbitration. The
procedural law of [***] shall apply where the Rules of ICC are silent. The place
of arbitration shall be [***], and the language of correspondence and the
proceedings shall be conducted in English language. The costs of the arbitration
court shall be borne by the unsuccessful Party, and each Party shall bear in
full its own part of all other costs however arising. The Parties agree to
accept the decision of the court of arbitration as final and binding on both of
them, to the exclusion of all other remedies. Nothing in this Clause 39.2 shall
be construed as limiting the right of the Parties to seek an injunctive relief
or other preliminary measures from a competent court, provided that the final
settlement is reserved for the court of arbitration.




41

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Parties hereto have caused their duly authorised
representatives to sign this Agreement on their behalf the day and year first
before written.

SIGNED BY

for and on behalf of
Clearside Biomedical, Inc

Date  May 8, 2018

Signed /s/ Daniel H. White
Daniel H. White

Title President and CEO

SIGNED BY

for and on behalf of
Gerresheimer Regensburg GmbH

Date May 8, 2018

Signed /s/ Illegible

Illegible

 

TitleIllegible


 

Date May 8, 2018

Signed /s/ Illegible

Illegible

 

TitleIllegible


 

 

 

 

SCHEDULES

Schedule 1 – Product Schedule Template

Schedule 2 – Product Schedule

Schedule 3 – Quality Agreement

Schedule 4 – Documentation Regarding Tooling and Equipment




42

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

Schedule 1

PRODUCT SCHEDULE TEMPLATE

 

 

1.

LEGAL ENTITIES (CLEARSIDE BIOMEDICAL & GERRESHEIMER) for orders

 

2.

DEVICE NAME

 

3.

CLEARSIDE BIOMEDICAL PHARMA PRODUCT IN WHICH PRODUCT/DEVICE IS USED      

 

4.

GERRESHEIMER MANUFACTURING SITE(S)

 

5.

CLEARSIDE BIOMEDICAL DELIVERY SITE(S)

 

6.

DELIVERY TERMS / INCO TERMS

 

7.

DEVICE SHELF LIFE

 

8.

LEAD-TIME FOR DELIVERIES

 

9.

PRODUCT SPECIFICATION

 

a.

Description

 

b.

Manufacturing standards

 

c.

Packaging (if applicable), storage

 

d.

Specific quality standards (in addition to those set out in the general QA)

 

10.

PERFORMANCE STANDARDS

 

a.

Quality

 

b.

Delivery

 

11.

CLEARSIDE BIOMEDICAL EQUIPMENT

 

a.

List of CLEARSIDE BIOMEDICAL Equipment

 

b.

Payment schedule for CLEARSIDE BIOMEDICAL Equipment

 

c.

Tooling & Equipment Warranty period (inc wear parts not covered by the piece
cost)

 

d.

Annual / Sprint Capacity (including lead time for capacity changes)

 

12.

PRICING

 

a.

Currency of orders and invoices

 

b.

Exchange Rate

43

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

c.

Selling Price

 

d.

Raw Material prices

 

e.

Minimum order quantities

 

f.

Idle Costs

 

13.

CLEARSIDE BIOMEDICAL Purchase Commitment (if different from standard 3 months
Firm Orders)

 

 




44

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

Schedule 2

PRODUCT SCHEDULE

 

 

1.

LEGAL ENTITIES (CLEARSIDE BIOMEDICAL & GERRESHEIMER) for orders

Clearside Biomedical, LLC

900 North Point Parkway
Suite 200
Alpharetta, GA  30005

 

Gerresheimer Peachtree City (USA), L.P.
650 Highway 74 South
Georgia 30269 Peachtree City, USA

 

2.

DEVICE NAME

Clearside Microinjector Kit.

 

3.

CLEARSIDE BIOMEDICAL Device Description and Use   

 

a.

[***]    

 

b.

Device Use – The final device is used to deliver pharmaceutical agents to the
Suprachoroidal space of the eye.

 

 

4.

CRITICAL MANUFACTURING SITE(S)

[***]

 

 

5.

CLEARSIDE BIOMEDICAL DELIVERY SITE(S)

[***]

 

 

6.

DELIVERY TERMS / INCO TERMS

[***]

 

 

7.

DEVICE SHELF LIFE

[***]

 

45

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

8.

LEAD-TIME FOR DELIVERIES

[***]

 

 

9.

PRODUCT SPECIFICATION

 

a.

Description

 



The Microinjector is a sterile, hand-held device  [***] designed for
Suprachoroidal injection of Clearside Biomedical drug products. [***]. 

 

b.

Manufacturing standards

ISO 14644-1 Class 8

 

c.

Packaging, storage,

[***]

 

d.

Specific quality standards (in addition to those set out in the general QA)

NA

 

10.

PERFORMANCE STANDARDS

[***]

As per the Supply Agreement Section #6

 

11.

CLEARSIDE BIOMEDICAL EQUIPMENT

 

a.

List of CLEARSIDE BIOMEDICAL Equipment – to be updated by an attachment as
additional equipment is received

 

i.

[***]

 

ii.

[***]

 

iii.

[***]

 

 

b.

Payment schedule for CLEARSIDE BIOMEDICAL Equipment

 

i.

[***]

 

ii.

Automation – Complete per Quotation

 

1.

[***]

 

2.

[***]

 

3.

[***]

46

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

4.

[***]

Payment terms set forth above are under the condition prerequisite that proper
credit insurance is approved or a bank guarantee has been provided by Clearside.
In the case that Clearside does not meet Gerresheimer Credit Requirements; all
project costs will be pre-payment in advance of work performed or assets
ordered.

 

 

c.

Tooling & Equipment Warranty period (including wear parts not covered by the
piece cost to be quoted and detailed)

[***]

 

d.

Annual / Sprint Capacity (including lead time for capacity changes)

[***]

 

12.

PRICING

 

a.

Currency of orders and invoices

 

i.

USD

 

b.

Exchange Rate

 

i.

Fixed on a monthly basis; no change if FX rate changes [***] or less

 

 

c.

Selling Price

[***]

[***]

 

 

13.

Volume Forecast

 

i.

[***]

 

a.

[***]

 

b.

[***]

Note:  [***]

 

Exchange rate: 1.00 Euro = $1.1993 USD (Jan2018)

 

[***]

 

[***]

 

Additional packaging or alternate shipper totes etc. are not included.

 

47

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

Current shipping configuration: [***]

 

[***]

 

To be updated once all PQs have been passed and serial production has started
for all parts, including purchased parts

Minimum order quantities [***]

 

 




48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

Schedule 3

QUALITY AGREEMENT

 

 



49

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

Supplier Agreement

 

 

Supplier Quality Agreement

 

This Quality Agreement (“Agreement”) is made and entered into this 8th day of
May, 2018 (the “Effective Date”) by and between Clearside Biomedical, Inc.
(herein, “CLEARSIDE BIOMEDICAL”) a Delaware incorporated company with offices at
900 North Point Parkway, Suite 200, Alpharetta, GA 30005 and Gerresheimer
Regensburg GmbH (herein referred to as “GERRESHEIMER”) a company incorporated
under laws of Germany and having its registered office at Kumpfmühler Straße 2,
93047 Regensburg, Germany.  

 

1.

PURPOSE

This Agreement defines certain quality assurance requirements and establishes
certain roles and responsibilities of the participating parties.  It is being
entered into pursuant to the Supply Agreement.

 

2.

SCOPE

This Agreement covers the manufacturing, packaging, testing, storage, and
release for each clinical or commercially saleable Product made for CLEARSIDE
BIOMEDICAL by GERRESHEIMER pursuant to the Supply Agreement.

GERRESHEIMER and CLEARSIDE BIOMEDICAL shall have shared responsibility for the
performance of activities under their respective Quality Management Systems
(QMS) as expressly defined within this Agreement.

 

3.

TERMS OF AGREEMENT

In the event of conflict between the terms of this Agreement and the terms of
the Supply Agreement, the Supply Agreement controls.  The terms and duties
created herein shall supplement, but never supersede, those of the Supply
Agreement.

 

4.

DEFINITIONS

“Supply Agreement” means that agreement entered into by the parties and made
effective 8th day of May, 2018

Capitalized terms used but not otherwise defined herein shall have the meaning
given to them in the Supply Agreement.  All other terms used but not defined in
the Supply Agreement or this Agreement shall have the meaning given to them
according to cGMP or in the standard promulgated by the International
Organization for Standardization (the “ISO Standards”), as applicable.

 

5.

GENERAL RESPONSIBILITIES

CLEARSIDE BIOMEDICAL and GERRESHEIMER shall adhere to the terms as specified in
this Agreement. Both parties shall promptly inform the other of any conflicts
with the commitments, as stated, and work amicably towards resolution.

All manufacturing, quality assurance and quality control operations shall be
according to cGMP and ISO 13485.  The Parties agree that compliance with certain
aspects of ISO 13485 is a matter of interpretation and that the Parties will
work together in good faith to resolve any differences in interpretation of the
regulations.  This Agreement covers certain quality assurance aspects of
manufacturing, packaging, testing, storage and release for Product made for
CLEARSIDE BIOMEDICAL by GERRESHEIMER.

 

6.

QUALITY SYSTEMS

 

6.1

Establishment of Quality Systems

Quality systems shall be established, documented and maintained by and at
GERRESHEIMER as a means of ensuring that Product conforms to Specifications.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

Supplier Agreement

 

 

Supplier Quality Agreement

 

 

6.2

Technology Changes / Change Control

GERRESHEIMER shall have a system for changes that shall be approved in writing
by CLEARSIDE BIOMEDICAL. These changes include components, primary packaging
materials, labeling, suppliers (manufacturer of components/primary packaging
materials), product formulation, manufacturing process, in-process and finished
product requirements, CLEARSIDE BIOMEDICAL specific analytical test methods, and
release requirements.  See Sections 3.3 and 3.4 of the Supply Agreement for
further obligations with respect to changes.

 

6.3

Deviations

CLEARSIDE BIOMEDICAL must be notified within 2 business days of deviations and
/or non-conformances and CLEARSIDE BIOMEDICAL must approve any deviations and/or
non-conformance that will affect the process or product quality if Gerresheimer
wants to use deviated Product.  Such approval shall be in CLEARSIDE BIOMEDICAL’s
sole discretion.  If deviated or non-conforming Product is rejected, returned,
or disposed, CLEARSIDE BIOMEDICAL will not be notified; however any delay in
delivery of finished Product will be communicated.

 

6.4

Qualifications and Training

Procedures shall be established by GERRESHEIMER to ensure that all personnel
have adequate combination of education, experience and training to perform job
functions.

 

6.5

Identification & Traceability

GERRESHEIMER shall maintain a system to assure the proper acceptance and
identification of components, packaging materials, in-process materials and
finished Product throughout manufacturing, packaging and warehousing.  Records
shall be maintained to allow for the traceability of the specific lots of
components and packaging materials used in a particular finished Product lot.

 

7.

REGULATORY

 

7.1

Manufacture

GERRESHEIMER shall manufacture, package and/or test products in accordance with
the obligations of the Supply Agreement and this Agreement, and in accordance
with 21 CFR Part 820 and ISO 13485 to meet the defined specifications provided
by CLEARSIDE BIOMEDICAL.

 

7.2

Regulatory Documentation

CLEARSIDE BIOMEDICAL is responsible for defining the regulatory documentation to
be maintained at GERRESHEIMER and what will be required to be sent to CLEARSIDE
BIOMEDICAL.

 

7.3

Regulatory Filings

CLEARSIDE BIOMEDICAL is responsible for submission, maintenance, approvals and
updates/ amendments to regulatory filings for finished Product.

 

7.4

Label Copy Approval / Label Usage

CLEARSIDE BIOMEDICAL shall have responsibility for Label Copy approval.
CLEARSIDE BIOMEDICAL shall provide GERRESHEIMER Purchasing with approved label
copy. GERRESHEIMER shall use only labels and labeling in compliance with
standards/Specifications provided by CLEARSIDE BIOMEDICAL.

 

7.5

Audits

(a)  CLEARSIDE BIOMEDICAL Audits for assessment of GERRESHEIMER Quality Systems
- See Section 21 of the Supply Agreement.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Page 2 of 10

--------------------------------------------------------------------------------

Supplier Agreement

 

 

Supplier Quality Agreement

 

(b)  Regulatory Audits - See Section 14 of the Supply Agreement.

 

7.6

Recalls- See Section 16.3 of the Supply Agreement.

 

7.7

Product Complaints – See Section 16 of the Supply Agreement.

 

7.8

Medical Device Reporting

CLEARSIDE BIOMEDICAL shall have responsibility for and shall process all Medical
Device Reports (MDRs) or Incidents received on the Product in accordance with
federal and/ or international regulations. GERRESHEIMER is responsible for
notifying CLEARSIDE BIOMEDICAL immediately of any MDRs they may receive
directly.

 

7.9

Device Listing/Registration

CLEARSIDE BIOMEDICAL shall be responsible for meeting all Device Listing filing
requirements related to the product.

 

8.

SUBCONTRACTING

 

8.1

GERRESHEIMER shall not to transfer or give its activity listed within the
Quality Agreement, including the Checklist, to a sub-contractor without a prior
written approval from CLEARSIDE BIOMEDICAL.

 

8.2

If authorised by CLEARSIDE BIOMEDICAL in writing, GERRESHEIMER may only
sub-contract activities to sub-contractors approved and regularly evaluated.
Requirements described in this Quality Agreement are applicable to GERRESHEIMER
authorized subcontractors.

 

9.

DOCUMENTATION CONTROL

 

9.1

GERRESHEIMER must develop, maintain and adhere to all of the Product control
documentation including, but not limited to, manufacturing records, packaging
instructions, drawings, specifications, and test methods.  Any deviations from
GERRESHEIMER’s pre-established documentation must be pre-approved and agreed to
by both Parties in writing, as defined in this Agreement and the Supply
Agreement.  GERRESHEIMER must ensure that these requirements are governed by the
GERRESHEIMER change control policy and are thoroughly understood, prior to
production.

 

9.2

GERRESHEIMER shall conform its Product control documentation to be in compliance
with the latest 21 CFR Part 820 and ISO 13485 requirements.  IF CLEARSIDE
BIOMEDICAL has reason to believe GERRESHEIMER’s control does not so conform,
CLEARSIDE BIOMEDICAL shall direct such concerns in writing to GERRESHEIMER who
shall either remedy instances of non-conformance or respond to address such
concerns.

 

9.3

Neither GERRESHEIMER nor CLEARSIDE BIOMEDICAL shall make changes to this Quality
Agreement without prior notification and approval of the other party. All
changes must be in writing and signed by both parties.

 

9.4

As supplied by CLEARSIDE BIOMEDICAL, GERRESHEIMER shall maintain official copies
of CLEARSIDE BIOMEDICAL provided documentation as agreed upon herein or in the
Supply Agreement.

 

10.

FACILITY / EQUIPMENT CONTROLS

 

10.1

GERRESHEIMER shall have facilities, work flow and material handling such that
components, packaging materials and products are protected from damage,
contamination, or mix-up during production or storage.

 

10.2

GERRESHEIMER shall maintain all equipment used in the manufacture, packaging,
testing, and supply of Products hereunder in good operating condition and shall
maintain

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Page 3 of 10

--------------------------------------------------------------------------------

Supplier Agreement

 

 

Supplier Quality Agreement

 

 

the Manufacturing Site and such equipment in accordance with current Quality
System Regulations (QSR) (21 CFR Part 820), specifications, and ISO 13485.  As
deemed appropriate, equipment shall be qualified prior to use by performing
Installation Qualification, Operation Qualification and Performance
Qualification using protocols in accordance with 21 CFR Part 820 and ISO 13485.

 

10.3

GERRESHEIMER shall have a cleaning / sanitization program to assure that all
equipment that has substantial contact with CLEARSIDE BIOMEDICAL’s product is
controlled for contamination.  GERRESHEIMER shall have written procedures in
place supporting this program.

 

10.4

GERRESHEIMER shall assure that any equipment used in connection with the
manufacture of other product(s) containing highly potent or hazardous products
shall have no contact with the CLEARSIDE BIOMEDICAL Product. GERRESHEIMER shall
perform specific validation studies for equipment cleaning processes for
products containing highly potent or hazardous components to demonstrate their
cleaning effectiveness.  However, all non-product contact parts and equipment
may be used in common for both the Product and highly potent or hazardous
products.  

 

10.5

GERRESHEIMER shall maintain an environmental monitoring program for the
evaluation of bioburden in areas of possible product exposure as necessary based
on the susceptibility of the CLEARSIDE BIOMEDICAL products manufactured unless
otherwise justified by historical data and the validated process.

 

10.6

Equipment and instruments used to produce or test the Product or components
thereof shall be calibrated, where appropriate, at suitable intervals in
accordance with an established written program.

 

11.

PURCHASING CONTROLS

 

11.1

Approve Components / Packaging Materials & Suppliers pursuant to the Supply
Agreement

GERRESHEIMER is responsible for the qualification of new or alternate
components/packaging materials or suppliers.  GERRESHEIMER shall communicate any
proposed change to CLEARSIDE BIOMEDICAL in writing prior to implementing the
change.  CLEARSIDE BIOMEDICAL has the authority to restrict the proposed
change.   To the extent the new or alternate components/packaging materials or
suppliers are requested by CLEARSIDE BIOMEDICAL, the cost of such qualifications
shall be the responsibility of CLEARSIDE BIOMEDICAL.  .

 

11.2

Incoming Inspection

GERRESHEIMER is responsible for the incoming identification, sampling, testing
and disposition of components and packaging materials according to written
specifications and procedures agreed to by the supplier and CLEARSIDE
BIOMEDICAL.

 

12.

MATERIAL CONTROL & SPECIFICATIONS

 

12.1

Components / Packaging Materials

GERRESHEIMER shall be responsible for using components / primary materials from
vendors approved by CLEARSIDE BIOMEDICAL and as stated on the specification
sheets for each component.  

Prior to use, all components / materials must be found by GERRESHEIMER to be
acceptable against reasonable pre-established standards.

Changes to test methods, component/primary material specifications or vendors
must be evaluated against pre-established requirements such as regulatory
requirements,

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Page 4 of 10

--------------------------------------------------------------------------------

Supplier Agreement

 

 

Supplier Quality Agreement

 

compendia, etc. and must be documented with change control history and approvals
by CLEARSIDE BIOMEDICAL and GERRESHEIMER.

Deviation from existing component/material specifications must be documented and
approved by CLEARSIDE BIOMEDICAL and GERRESHEIMER.

All testing and inspection must be documented.

 

12.2

Storage

All materials (components, packaging materials, product, in-process Product and
finished Product) must be stored under conditions appropriate to maintain
material integrity.

 

12.3

Product

It is GERRESHEIMER’s responsibility to assure only components meeting the
Specifications are used in Product manufacturing.  

It is GERRESHEIMER’s responsibility to assure that the Product is tested per
procedures, specifications and sampling plans approved between CLEARSIDE
BIOMEDICAL and GERRESHEIMER..

No changes to CLEARSIDE BIOMEDICAL specific test methods or product
specification shall be made without evaluation and CLEARSIDE BIOMEDICAL
approval. Changes to process specification outside of the validated process
limits will also require CLEARSIDE BIOMEDICAL evaluation and approval.

Except as noted otherwise, GERRESHEIMER must notify CLEARSIDE BIOMEDICAL
immediately or as soon as identifiable, the occurrence of a confirmed
out-of-specification or questionable result, product failure or major testing
deviation for products outside of the control from GERRESHEIMER.

Final release of Product is the responsibility of CLEARSIDE
BIOMEDICAL..  GERRESHEIMER will forward a Certificate of Conformance and to
CLEARSIDE BIOMEDICAL prior to CLEARSIDE BIOMEDICAL’s release of each shipment.

 

12.4

Labels / Labeling

CLEARSIDE BIOMEDICAL is responsible for the issuance of label copy control
documents of all printed packaging components.  CLEARSIDE BIOMEDICAL is
responsible for providing the approved master label documents to GERRESHEIMER
Purchasing.

GERRESHEIMER shall be responsible for the inspection of all receipts of printed
copy against a master label through GERRESHEIMER’s normal receiving and
inspection procedures.

GERRESHEIMER shall be responsible for print verification of all first receipts
of new versions of printed copy.

All labels/labeling material shall be stored in a limited access area,
controlled, and reconciled as required by QSRs.

GERRESHEIMER shall be responsible for segregating and quarantining any obsolete
printed components.  Disposition of excess or obsolete material shall be
performed with the approval of CLEARSIDE BIOMEDICAL unless otherwise agreed
upon.

 

13.

PRODUCTION CONTROLS

 

13.1

It is the responsibility of GERRESHEIMER to adopt the necessary techniques
and/or controls during all phases of manufacturing / packaging to control the
quality of the Product.  GERRESHEIMER shall maintain records of test performance
sufficient to meet regulatory requirements.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Page 5 of 10

--------------------------------------------------------------------------------

Supplier Agreement

 

 

Supplier Quality Agreement

 

 

13.2

As defined by the validated process, the Product will be evaluated throughout
production to ensure Specifications are met.

 

13.3

GERRESHEIMER will reconcile all Product components and all finished Product
labels in accordance with its standard operating procedures.

 

13.4

All Defective Product must be quarantined and the deviation investigated
appropriately per GERRESHEIMER standard procedures.

 

14.

QUALITY CONTROL

 

14.1

Sampling Plans

GERRESHEIMER shall use established and agreed upon sampling plans.  CLEARSIDE
BIOMEDICAL shall provide assistance when requested by GERRESHEIMER for
classifying defects.

 

14.2

Verification of Quality

The finished Product must meet final product Specifications.

 

14.3

Records and Reports

The following are the minimal records that should be maintained for the Product:

 

•

Component receiving and test records

 

•

Manufacturing Records

 

•

Packaging Records

 

•

Quality Control Records (e.g., In-process checks, line clearance, etc.)

 

•

Label Reconciliation Records

 

•

Non-Conformance / Deviation Reports

 

•

Batch Release

 

•

Certificate of Compliance

 

•

Certificate of Analysis

 

15.

VALIDATION

GERRESHEIMER is responsible for validation of appropriate equipment used and
activities performed, unless otherwise agreed pursuant to the Supply Agreement
or protocol.  This includes but is not limited to installation, operation and
performance qualification of equipment for manufacturing, packaging and testing
the product, unless otherwise agreed upon.  Additionally, computer systems,
purified water systems and HVAC systems shall be adequately
qualified/validated.  Cleaning/sanitizing procedures shall be validated to
prevent Product contamination.  Analytical and microbiological methods shall be
appropriately validated to test the quality, safety, efficacy and purity of
components and Product.  Manufacturing and packaging processes will be
appropriately validated.

 

16.

TECHNOLOGY CHANGES

GERRESHEIMER is responsible for notifying CLEARSIDE BIOMEDICAL on any technology
changes that impact the Product, manufacturing and packaging
process.  Notification shall be done prior to change implementation.  Reasonable
exceptions to prior notification will be allowed to support immediate on-going
production.  

 

17.

RECORDS

All records must be retained by GERRESHEIMER for the later of five (5) years or
the retention period prescribed by 21 CFR Part 820 and ISO 13485.  If CLEARSIDE
BIOMEDICAL desires that any records be retained for a longer period, then it
shall either take possession of the records from GERRESHEIMER, or request from
GERRESHEIMER a proposal for extended retention.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Page 6 of 10

--------------------------------------------------------------------------------

Supplier Agreement

 

 

Supplier Quality Agreement

 

GERRESHEMER is responsible for maintaining a disaster contingency plan to ensure
that record requirements can be met.

 

18.

LIFE CYCLE and TERMINATION

This Quality Agreement shall be reviewed annually by both parties.  This annual
review does not preclude changes or amendments in the interim as needed.

This Quality Agreement will survive the Supply Agreement and extend the term of
the Quality Agreement through the usable life of the product and/or until all
regulatory obligations of the Contract Facility have been met.  




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Page 7 of 10

--------------------------------------------------------------------------------

Supplier Agreement

 

 

Supplier Quality Agreement

 

Quality Agreement Checklist1

 

Requirements

Responsibility

 

 

GERRESHEIMER

CLEARSIDE BIOMEDICAL

 

 

 

 

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Page 8 of 10

--------------------------------------------------------------------------------

Supplier Agreement

 

 

Supplier Quality Agreement

 

Requirements

Responsibility

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Page 9 of 10

--------------------------------------------------------------------------------

Supplier Agreement

 

 

Supplier Quality Agreement

 

Requirements

Responsibility

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1In the event of conflict between the foregoing checklist and the terms of this
Agreement and/or the Supply Agreement, the terms of the Supply Agreement shall
govern.

2Responsibilities including consultations and document approvals are delineated
within the Global Project RACI Matrix (responsibility assignment chart:
Responsible/ Accountable/ Consulted/ Informed)

 

The parties hereby agree to the foregoing as of the Effective Date hereof.

 

 

Signature:

/s/ Illegible

Date:

April 25, 2018

Printed Name:

Illegible

Title:

Illegible

 

 

Signature:

/s/ Illegible

Date:

April 25, 2018

Printed Name:

Illegible

Title:

Illegible

 

 

Signature:

/s/ Daniel H. White

Date:

May 9, 2018

Printed Name:

Daniel H. White

Title:

President & Chief Executive Officer - Clearside Biomedical, Inc

 

 

Signature:

/s/ Glenn Noronha

Date:

April 12, 2018

Printed Name:

Glenn Noronha

Title:

Chief Scientific Officer - Clearside Biomedical, Inc

 

 

Signature:

/s/ Keleigh Mahn

Date:

April 11, 2018

Printed Name:

Keleigh Mahn

Title:

Sr. Director, Quality - Clearside Biomedical, Inc

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Page 10 of 10

--------------------------------------------------------------------------------

 

 

Schedule 4

DOCUMENTATION REGARDING TOOLING AND EQUIPMENT

 

The following Documentation is necessary to effectively use, maintain, repair
and/or modify the Tooling and Equipment pursuant to Clause 13 of this Agreement.

 

[***]

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 